Exhibit 10.2

SECURITY AGREEMENT

This SECURITY AGREEMENT (this “Agreement”) is dated as of July 28, 2006, and
entered into by and among FTD, INC., a Delaware corporation (“Company”), FTD
GROUP, INC., a Delaware corporation (“Holdings”), each of THE UNDERSIGNED DIRECT
AND INDIRECT SUBSIDIARIES of Company (each of such undersigned Subsidiaries
being a “Subsidiary Grantor” and collectively “Subsidiary Grantors”) and each
ADDITIONAL GRANTOR that may become a party hereto after the date hereof in
accordance with Section 21 hereof (each of Company, Holdings, each Subsidiary
Grantor, and each Additional Grantor being a “Grantor” and collectively the
“Grantors”) and WELLS FARGO BANK, N.A., as Administrative Agent for and
representative of (in such capacity herein called “Secured Party”) the
Beneficiaries (as hereinafter defined).

PRELIMINARY STATEMENTS

A.                                   Pursuant to the Credit Agreement dated as
of July 28, 2006 (said Credit Agreement, as it may hereafter be amended,
restated, supplemented or otherwise modified from time to time, being the
“Credit Agreement”; the terms defined therein and not otherwise defined in
Section 32 or elsewhere herein being used herein as therein defined), by and
among Company, the lenders listed therein as Lenders, Wells Fargo Bank, N.A., as
Administrative Agent (in such capacity, “Administrative Agent”), and the other
agents listed therein, Lenders have made certain commitments, subject to the
terms and conditions set forth in the Credit Agreement, to extend certain credit
facilities to Company.

B.                                     Company may from time to time enter, or
may from time to time have entered, into one or more Lender Swap Agreements with
one or more Swap Counterparties in accordance with the terms of the Credit
Agreement, and it is desired that the obligations of Company under the Lender
Swap Agreements, including, without limitation, the obligation of Company to
make payments thereunder in the event of early termination thereof, together
with all obligations of Company under the Credit Agreement and the other Loan
Documents, be secured hereunder.

C.                                     Holdings has executed and delivered the
Holdings Guaranty, and Subsidiary Grantors have executed and delivered the
Subsidiary Guaranty, in each case in favor of Secured Party for the benefit of
Lenders and any Swap Counterparties, pursuant to which Holdings and each
Subsidiary Grantor have guarantied the prompt payment and performance when due
of all obligations of Company under the Credit Agreement and all obligations of
Company under the Lender Swap Agreements.

D.                                    It is a condition precedent to the initial
extensions of credit by Lenders under the Credit Agreement that Grantors listed
on the signature pages hereof shall have granted the security interests and
undertaken the obligations contemplated by this Agreement.

NOW, THEREFORE, in consideration of the agreements set forth herein and in the
Credit Agreement and in order to induce Lenders to make Loans and other
extensions of credit under the Credit Agreement and to induce Swap
Counterparties to enter into the Lender Swap Agreements, each Grantor hereby
agrees with Secured Party as follows:

1


--------------------------------------------------------------------------------




SECTION 1.                                               Grant of Security.

Each Grantor hereby assigns to Secured Party, and hereby grants to Secured Party
a security interest in, all of such Grantor’s right, title and interest in and
to all of the personal property of such Grantor, in each case whether now or
hereafter existing, whether tangible or intangible, whether now owned or
hereafter acquired, wherever the same may be located and whether or not subject
to the Uniform Commercial Code as it exists on the date of this Agreement, or as
it may hereafter be amended in the State of New York (the “UCC”), including all
Assigned Agreements and the following (the “Collateral”):

(a)                                  all Accounts;

(b)                                 all Chattel Paper;

(c)                                  all Money and all Deposit Accounts,
together with all amounts on deposit from time to time in such Deposit Accounts;

(d)                                 all Documents;

(e)                                  all General Intangibles, including all
intellectual property, Payment Intangibles and Software;

(f)                                    all Goods, including Inventory, Equipment
and Fixtures;

(g)                                 all Instruments;

(h)                                 all Investment Property;

(i)                                     all Letter-of-Credit Rights and other
Supporting Obligations;

(j)                                     all Records;

(k)                                  all Commercial Tort Claims, including those
set forth on Schedule 1 annexed hereto; and

(l)                                     all Proceeds and Accessions with respect
to any of the foregoing Collateral.

Each category of Collateral set forth above shall have the meaning set forth in
the UCC (to the extent such term is defined in the UCC), it being the intention
of Grantors that the description of the Collateral set forth above be construed
to include the broadest possible range of assets.

Notwithstanding anything herein to the contrary, in no event shall the
Collateral include, and no Grantor shall be deemed to have granted a security
interest in, any of such Grantor’s rights or interests in or under, (a) any
license, contract, permit, Instrument, Security or franchise to which such
Grantor is a party or any of its rights or interests thereunder to the extent,
but only to the extent, that such a grant would, under the terms of such
license, contract, permit,

2


--------------------------------------------------------------------------------




Instrument, Security or franchise, result in a breach of the terms of, or
constitute a default under, such license, contract, permit, Instrument, Security
or franchise (other than to the extent that any such term would be rendered
ineffective pursuant to the UCC or any other applicable law (including the
Bankruptcy Code) or principles of equity); provided, that immediately upon the
ineffectiveness, lapse or termination of any such provision the Collateral shall
include, and such Grantor shall be deemed to have granted a security interest
in, all such rights and interests as if such provision had never been in effect,
or (b)  any property or asset hereafter acquired by any Grantor that is subject
to a Lien permitted to be incurred pursuant to the Credit Agreement solely to
the extent that the documents evidencing such Lien prohibit the grant of a
security interest in or Lien on such property or asset; provided that, upon such
property or asset no longer being subject to such Lien or prohibition, such
property or asset shall (without any act or delivery by any Person) constitute
Collateral hereunder.

Notwithstanding anything herein to the contrary, the Collateral shall not
include any equity interests issued by a Person if such Person is a controlled
foreign corporation (used hereinafter as such term is defined in Section 957(a)
or any successor provision of the Internal Revenue Code), in excess of the
amount of such equity interests possessing up to but not exceeding 66% of the
voting power of all classes of such equity interests entitled to vote of such
Person.

SECTION 2.                                               Security for
Obligations.

This Agreement secures, and the Collateral is collateral security for, the
prompt payment or performance in full when due, whether at stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise, of all
Secured Obligations of each Grantor.  “Secured Obligations” means:

(a)                                  with respect to Company, all obligations
and liabilities of every nature of Company now or hereafter existing under or
arising out of or in connection with the Credit Agreement and the other Loan
Documents and any Lender Swap Agreement;

(b)                                 with respect to each Subsidiary Grantor and
Additional Grantor, all obligations and liabilities of every nature of such
Subsidiary Grantor now or hereafter existing under or arising out of or in
connection with the Subsidiary Guaranty; and

(c)                                  with respect to Holdings, all obligations
and liabilities of every nature of Holdings now or hereafter existing under or
arising out of or in connection with the Holdings Guaranty;

in each case together with all extensions or renewals thereof, whether for
principal, interest, reimbursement of amounts drawn under Letters of Credit,
payments for early termination of Lender Swap Agreements, fees, expenses,
indemnities or otherwise, whether voluntary or involuntary, direct or indirect,
absolute or contingent, liquidated or unliquidated, whether or not jointly owed
with others, and whether or not from time to time decreased or extinguished and
later increased, created or incurred, and all or any portion of such obligations
or liabilities that are paid, to the extent all or any part of such payment is
avoided or recovered directly or indirectly from Secured Party or any Lender or
Swap Counterparty as a preference, fraudulent

3


--------------------------------------------------------------------------------




transfer or otherwise, and all obligations of every nature of Grantors now or
hereafter existing under this Agreement (including, without limitation, interest
and other amounts that, but for the filing of a petition in bankruptcy with
respect to Company or any other Grantor, would accrue on such obligations,
whether or not a claim is allowed against Company or such Grantor for such
amounts in the related bankruptcy proceeding).

SECTION 3.                                               Grantors Remain Liable.

Anything contained herein to the contrary notwithstanding, (a) each Grantor
shall remain liable under any contracts and agreements included in the
Collateral, to the extent set forth therein, to perform all of its duties and
obligations thereunder to the same extent as if this Agreement had not been
executed, (b) the exercise by Secured Party of any of its rights hereunder shall
not release any Grantor from any of its duties or obligations under the
contracts and agreements included in the Collateral, and (c) Secured Party shall
not have any obligation or liability under any contracts, licenses, and
agreements included in the Collateral by reason of this Agreement, nor shall
Secured Party be obligated to perform any of the obligations or duties of any
Grantor thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder.

SECTION 4.                                               Representations and
Warranties.

Each Grantor represents and warrants as follows:

(a)                                  Ownership of Collateral.  Except as
expressly permitted by the Credit Agreement, such Grantor owns its interests in
the Collateral free and clear of any Lien and no effective financing statement
or other instrument similar in effect covering all or any part of the Collateral
is on file in any filing or recording office, in the PTO (to such Grantor’s
knowledge) or in the Copyright Office, except for which proper terminations have
been delivered to Secured Party for filing.

(b)                                 Perfection.  The security interests in the
Collateral granted to Secured Party for the ratable benefit of Lenders and Swap
Counterparties hereunder constitute valid security interests in the Collateral,
securing the payment of the Secured Obligations.  Upon (i) the filing of UCC
financing statements naming each Grantor as “debtor”, naming Secured Party as
“secured party” and describing the Collateral in the filing offices with respect
to such Grantor set forth on Schedule 2 annexed hereto, (ii) in the case of the
Securities Collateral consisting of certificated Securities or evidenced by
Instruments, in addition to filing of such UCC financing statements, delivery of
the certificates representing such certificated Securities and delivery of such
Instruments to Secured Party, in each case duly endorsed or accompanied by duly
executed instruments of assignment or transfer in blank, (iii) in the case of
the Intellectual Property Collateral, in addition to the filing of such UCC
financing statements, the recordation of a Grant with the PTO or with the
Copyright Office, as applicable, (iv) in the case of Equipment that is covered
by a certificate of title, to the extent requested by Secured Party, the filing
with the registrar of motor vehicles or other appropriate authority in the
applicable jurisdiction of an application requesting the notation of the
security interest created hereunder on such certificate of title, and (v), in
the case of any Deposit Account and any Investment Property constituting a
Security Entitlement, Securities Account, Commodity Contract or Commodity

4


--------------------------------------------------------------------------------




Account, to the extent requested by Secured Party, the execution and delivery to
Secured Party of an agreement providing for control by Secured Party thereof,
the security interests in the Collateral granted to Secured Party for the
ratable benefit of Lenders and Swap Counterparties will constitute perfected
security interests therein prior to all other Liens (except for Permitted
Encumbrances and Liens permitted by subsection 7.2(A) of the Credit Agreement),
and all filings and other actions necessary or desirable to perfect and protect
such security interests have been, or promptly after the Closing Date will be,
duly made or taken.

(c)                                  Office Locations; Type and Jurisdiction of
Organization; Locations of Equipment and Inventory.  As of the Closing Date or,
in the case of an Additional Grantor, the date of the applicable Counterpart,
the office where such Grantor keeps its Records regarding the Accounts and all
Intellectual Property and all originals of all Chattel Paper that evidence
Accounts are located at the locations set forth on Schedule 3 annexed hereto;
such Grantor’s name as it appears in official filings in the jurisdiction of its
organization, type of organization (i.e. corporation, limited partnership,
etc.), jurisdiction of organization and organization number provided by the
applicable Government Authority of the jurisdiction of organization are set
forth on Schedule 3 annexed hereto.  All of the Equipment and Inventory is, as
of the date hereof, or in the case of an Additional Grantor, the date of the
applicable Counterpart, located at the places set forth on Schedule 4 annexed
hereto, except for Inventory which, in the ordinary course of business, is in
transit either (i) from a supplier to a Grantor, (ii) between the locations set
forth on Schedule 4 annexed hereto, or (iii) to customers of a Grantor.

(d)                                 Reserved.

(e)                                  Delivery of Certain Collateral.  As of the
Closing Date, all certificates or Instruments (excluding checks) evidencing,
comprising or representing the Collateral have been delivered to Secured Party
duly endorsed or accompanied by duly executed instruments of transfer or
assignment in blank.

(f)                                    Securities Collateral.  All of the
Pledged Subsidiary Equity set forth on Schedule 6 annexed hereto has been duly
authorized and validly issued and is fully paid and non-assessable; all of the
Pledged Subsidiary Debt set forth on Schedule 7 annexed hereto has been duly
authorized and is the legally valid and binding obligation of the issuers
thereof and is not in default; there are no outstanding warrants, options or
other rights to purchase, or other agreements outstanding with respect to, or
property that is now or hereafter convertible into, or that requires the
issuance or sale of, any Pledged Subsidiary Equity, other than the Put/Call
Agreements; Schedule 6 annexed hereto sets forth all of the Equity Interests and
the Pledged Equity owned by each Grantor, and the percentage ownership in each
issuer thereof, on the date hereof; and Schedule 7 annexed hereto sets forth all
of the Pledged Debt in existence on the date hereof.

(g)                                 Intellectual Property Collateral.  As of the
Closing Date, a true and complete list of all material Trademark Registrations
and applications for any material Trademark owned, held (whether pursuant to a
license or otherwise) or used by such Grantor, in whole or in part, is set forth
on Schedule 8 annexed hereto; as of the Closing Date, a true and complete list
of all material Patents owned, held (whether pursuant to a license or otherwise)
or used by such Grantor, in whole or in part, is set forth on Schedule 9 annexed
hereto; as of the

5


--------------------------------------------------------------------------------




Closing Date, a true and complete list of all material Copyright Registrations
and applications for Copyright Registrations held (whether pursuant to a license
or otherwise) by such Grantor, in whole or in part, is set forth on Schedule 10
annexed hereto; and after reasonable inquiry, such Grantor is not aware of any
pending or threatened claim by any third party that any of the Intellectual
Property Collateral owned, held or used by such Grantor is invalid or
unenforceable that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.

(h)                                 Deposit Accounts, Security Accounts,
Commodity Accounts.  Schedule 11 annexed hereto lists all Deposit Accounts,
Security Accounts and Commodity Accounts owned by each Grantor as of the Closing
Date and indicates the institution or intermediary at which the account is held
and the account number.

(i)                                     Chattel Paper.  As of the date hereof,
such Grantor has no interest in any Chattel Paper, except as set forth in
Schedule 12 annexed hereto.

(j)                                     Letter-of-Credit Rights.  As of the date
hereof, such Grantor has no interest in any Letter-of-Credit Rights, except as
set forth on Schedule 13 annexed hereto.

(k)                                  Documents.  As of the date hereof, no
negotiable Documents are outstanding with respect to any of the Inventory,
except as set forth on Schedule 14 annexed hereto.

(l)                                     Assigned Agreements.  As of the date
hereof, to the applicable Grantor’s knowledge, each Assigned Agreement is in
full force and effect and is enforceable against the parties thereto in
accordance with its terms.

(m)                               Motor Vehicles. As of the date hereof, such
Grantor owns no motor vehicles.

SECTION 5.                                               Further Assurances.

(a)                                  Generally.  Each Grantor agrees that from
time to time, at the expense of Grantors, such Grantor will promptly execute and
deliver all further instruments and documents, and take all further action, that
may be necessary or desirable, or that Secured Party may reasonably request, in
order to perfect and protect any security interest granted or purported to be
granted hereby or to enable Secured Party to exercise and enforce its rights and
remedies hereunder with respect to any Collateral.  Without limiting the
generality of the foregoing, each Grantor will:  (i) (A) notify Secured Party in
writing of receipt by such Grantor of any interest in Chattel Paper (other than
Chattel Paper received by such Grantor in connection with the making of loans
(financing equipment sold) or equipment leases to customers permitted by
subsection 7.3(xiv) of the Credit Agreement), (B) at the reasonable request of
Secured Party, notify Secured Party in writing of receipt by such Grantor of any
interest in Chattel Paper received in connection with the making of loans
(financing equipment sold) or equipment leases to customers permitted by
subsection 7.3(xiv) of the Credit Agreement and (C) at the reasonable request of
Secured Party, mark conspicuously each item of Chattel Paper, with a legend, in
form and substance reasonably satisfactory to Secured Party, indicating that
such Chattel Paper is subject to the security interest granted hereby,
(ii) deliver to Secured Party all promissory notes and other

6


--------------------------------------------------------------------------------




Instruments with a principal amount in excess of $100,000 and, at the reasonable
request of Secured Party, all original counterparts of Chattel Paper, duly
endorsed and accompanied by duly executed instruments of transfer or assignment,
all in form and substance satisfactory to Secured Party, (iii) (A) execute (if
necessary) and file such financing or continuation statements, or amendments
thereto, (B) at the reasonable request of Secured Party, execute and deliver,
and cause to be executed and delivered, agreements establishing that Secured
Party has control of electronic Chattel Paper, Deposit Accounts, Investment
Property and Letter-of-Credit Rights of such Grantor and (C) deliver such other
instruments or notices, in each case, as may be necessary or desirable, or as
Secured Party may reasonably request, in order to perfect and preserve the
security interests granted or purported to be granted hereby, (iv) furnish to
Secured Party from time to time statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as Secured Party may reasonably request, all in reasonable detail,
(v) promptly after the acquisition by such Grantor of any item of Equipment with
a value in excess of $100,000 that is covered by a certificate of title under a
statute of any jurisdiction under the law of which indication of a security
interest on such certificate is required as a condition of perfection thereof,
execute and file with the registrar of motor vehicles or other appropriate
authority in such jurisdiction an application or other document requesting the
notation or other indication of the security interest created hereunder on such
certificate of title, (vi) within 30 days after the end of each calendar
quarter, deliver to Secured Party copies of all such applications or other
documents filed during such calendar quarter and copies of all such certificates
of title issued during such calendar quarter indicating the security interest
created hereunder in the items of Equipment covered thereby, (vii) at any
reasonable time, upon request and reasonable prior notice by Secured Party,
exhibit the Collateral to and allow inspection of the Collateral by Secured
Party, or persons designated by Secured Party, (viii) at Secured Party’s
reasonable request, appear in and defend any action or proceeding that may
affect such Grantor’s title to or Secured Party’s security interest in all or
any material part of the Collateral, and (ix) at Secured Party’s reasonable
request, use commercially reasonable efforts to obtain any necessary consents of
third parties to the creation and perfection of a security interest in favor of
Secured Party with respect to any Collateral.  Each Grantor hereby authorizes
Secured Party to file one or more financing or continuation statements, and
amendments thereto, relative to all or any part of the Collateral (including any
financing statement indicating that it covers “all assets” or “all personal
property” of such Grantor) without the signature of any Grantor.

(b)                                 Securities Collateral.  Without limiting the
generality of the foregoing Section 5(a), each Grantor agrees that (i) all
certificates or Instruments with a principal amount in excess of $100,000
representing or evidencing the Securities Collateral shall be delivered to and
held by or on behalf of Secured Party pursuant hereto and shall be in suitable
form for transfer by delivery or, as applicable, shall be accompanied by such
Grantor’s endorsement, where necessary, or duly executed instruments of transfer
or assignment in blank, all in form and substance reasonably satisfactory to
Secured Party and (ii) it will, upon obtaining any additional Equity Interests
or Indebtedness, promptly (and in any event within ten Business Days) deliver to
Secured Party a Pledge Supplement, duly executed by such Grantor, in respect of
such additional Pledged Equity or Pledged Debt; provided, that the failure of
any Grantor to execute a Pledge Supplement with respect to any additional
Pledged Equity or Pledged Debt shall not impair the security interest of Secured
Party therein or otherwise adversely affect the rights and remedies of Secured
Party hereunder with respect thereto.  Upon each such acquisition, the
representations and warranties contained in Section 4(f) hereof shall be deemed
to have been made by such

7


--------------------------------------------------------------------------------




Grantor as to such Pledged Equity or Pledged Debt, whether or not such Pledge
Supplement is delivered.

(c)                                  Intellectual Property Collateral.  Without
limiting the generality of the foregoing Section 5(a), if any Grantor shall
hereafter obtain rights to any new Intellectual Property Collateral or become
entitled to the benefit of (i) any Patent or any reissue, division,
continuation, renewal, extension or continuation-in-part of any Patent or any
improvement of any Patent or (ii) any Copyright Registration, application for
Copyright Registration or renewals or extension of any Copyright, then in any
such case, the provisions of this Agreement shall automatically apply thereto. 
At least quarterly, within 20 Business Days after the end of each calendar
quarter, each Grantor shall notify Secured Party in writing of any of the
foregoing rights acquired by such Grantor after the date hereof and of any
Trademark Registrations issued or application for a Trademark Registration made,
any Patent issued or application for a Patent made, and any Copyright
Registrations issued or application for Copyright Registration made, in any such
case, after the date hereof.  At least quarterly, within 20 Business Days after
the end of each calendar quarter, each Grantor shall execute and deliver to
Secured Party an IP Supplement, and submit a Grant for recordation with respect
thereto in the PTO or Copyright Office, as applicable; provided, the failure of
any Grantor to execute an IP Supplement or submit a Grant for recordation with
respect to any additional Intellectual Property Collateral shall not impair the
security interest of Secured Party therein or otherwise adversely affect the
rights and remedies of Secured Party hereunder with respect thereto.  Upon
delivery to Secured Party of an IP Supplement, Schedules 8, 9 and 10 annexed
hereto and Schedule A to each Grant, as applicable, shall be deemed modified to
include reference to any right, title or interest in any existing Intellectual
Property Collateral or any Intellectual Property Collateral set forth on
Schedule A to such IP Supplement.  Upon each such acquisition, the
representations and warranties contained in Section 4(g) hereof shall be deemed
to have been made by such Grantor as to such Intellectual Property Collateral,
whether or not such IP Supplement is delivered.

(d)                                 Commercial Tort Claims.  Grantors have no
Commercial Tort Claims as of the date hereof, except as set forth on Schedule 1
annexed hereto.  In the event that a Grantor shall at any time after the date
hereof have any Commercial Tort Claims, such Grantor shall promptly notify
Secured Party thereof in writing, which notice shall (i) set forth in reasonable
detail the basis for and nature of such Commercial Tort Claim and
(ii) constitute an amendment to this Agreement by which such Commercial Tort
Claim shall constitute part of the Collateral.

SECTION 6.                                               Certain Covenants of
Grantors.

Each Grantor shall:

(a)                                  not use or knowingly permit any Collateral
to be used unlawfully or in violation of any provision of this Agreement or any
applicable statute, regulation or ordinance or any policy of insurance covering
the Collateral;

(b)                                 give Secured Party at least 10 days’ prior
written notice of (i) any change in such Grantor’s name, identity or corporate
structure and (ii) any reincorporation, reorganization or other action that
results in a change of the jurisdiction of organization of such Grantor;

8


--------------------------------------------------------------------------------




(c)                                  if Secured Party gives value to enable such
Grantor to acquire rights in or the use of any Collateral, use such value for
such purposes;

(d)                                 keep correct and accurate (in all material
respects) Records of Collateral at the locations described in Schedule 3 annexed
hereto;

(e)                                  permit representatives of Secured Party at
any time upon reasonable prior notice during normal business hours to inspect
and make abstracts from such Records, and each Grantor agrees to render to
Secured Party, at Grantor’s cost and expense, such clerical and other assistance
as may be reasonably requested with regard thereto;

(f)                                    not permit any Person other than Secured
Party or such Grantor to have possession or control of any Chattel Paper; and

(g)                                 not enter into any Control Agreement
covering any Collateral with any Person unless such Control Agreement is in
favor of Secured Party.

SECTION 7.                                               Special Covenants With
Respect to Equipment and Inventory.

Each Grantor shall:

(a)                                  if any Inventory is in possession or
control of any of such Grantor’s agents or processors, if the aggregate book
value of all such Inventory exceeds $250,000, and in any event upon the
occurrence of an Event of Default and at the written request of Secured Party,
instruct such agent or processor to hold all such Inventory for the account of
Secured Party and subject to the instructions of Secured Party;

(b)                                 if any Inventory is located on premises
leased by such Grantor, at the written request of Secured Party, use
commercially reasonable efforts to deliver to Secured Party a fully executed
Collateral Access Agreement; and

(c)                                  promptly upon the issuance and delivery to
such Grantor of any negotiable Document with a value in excess of $100,000,
deliver such Document to Secured Party.

SECTION 8.                                               Special Covenants with
respect to Accounts and Assigned Agreements.

(a)                                  Each Grantor shall, for not less than two
years from the date on which each Account of such Grantor arose, maintain
(i) complete Records of such Account, including records of all payments
received, credits granted and merchandise returned, and (ii) all documentation
relating thereto.

(b)                                 Except as otherwise provided in this
subsection (b), each Grantor shall continue to collect, at its own expense, all
amounts due or to become due to such Grantor under the Accounts.  In connection
with such collections, each Grantor may take (and, at Secured Party’s direction,
shall take) such action as such Grantor or Secured Party may deem necessary or
advisable to enforce collection of amounts due or to become due under the
Accounts; provided, however, that Secured Party shall have the right at any
time, upon the occurrence and during the continuation of an Event of Default and
upon written notice to such Grantor of its

9


--------------------------------------------------------------------------------




intention to do so, to (i) notify the account debtors or obligors under any
Accounts of the assignment of such Accounts to Secured Party and to direct such
account debtors or obligors to make payment of all amounts due or to become due
to such Grantor thereunder directly to Secured Party, (ii) notify each Person
maintaining a lockbox or similar arrangement to which account debtors or
obligors under any Accounts have been directed to make payment to remit all
amounts representing collections on checks and other payment items from time to
time sent to or deposited in such lockbox or other arrangement directly to
Secured Party, (iii) enforce collection of any such Accounts at the expense of
Grantors, and (iv) adjust, settle or compromise the amount or payment thereof,
in the same manner and to the same extent as such Grantor might have done. 
After receipt by such Grantor of the notice from Secured Party referred to in
the proviso to the preceding sentence, (A) all amounts and proceeds (including
checks and other Instruments) received by such Grantor in respect of the
Accounts shall be received for the benefit of Secured Party hereunder, shall be
segregated from other funds of such Grantor and shall be forthwith paid over or
delivered to Secured Party in the same form as so received (with any necessary
endorsement) to be held as cash Collateral and applied as provided by Section 17
hereof, and (B) such Grantor shall not, without the written consent of Secured
Party, adjust, settle or compromise the amount or payment of any Account, or
release wholly or partly any account debtor or obligor thereof, or allow any
credit or discount thereon except to the extent not prohibited by the terms of
the Credit Agreement.

(c)                                  Each Grantor shall at its expense:

(i)                                     if consistent with sound business
practices, perform and observe all terms and provisions of the Assigned
Agreements to be performed or observed by it, maintain the Assigned Agreements
in full force and effect, enforce the Assigned Agreements in accordance with
their terms, and take all such action to such end as may be from time to time
requested by Secured Party; and

(ii)                                  upon request of Secured Party, (A) furnish
to Secured Party, promptly upon receipt thereof, copies of all notices, requests
and other documents received by such Grantor under or pursuant to the Assigned
Agreements and from time to time such information and reports regarding the
Assigned Agreements as Secured Party may reasonably request and (B) make to the
parties to such Assigned Agreements such demands and requests for information
and reports or for action as such Grantor is entitled to make under the Assigned
Agreements.

(d)                                 Upon the occurrence and during the
continuance of an Event of Default, no Grantor shall (i) cancel or terminate any
of the Assigned Agreements or consent to or accept any cancellation or
termination thereof; (ii) amend or otherwise modify the Assigned Agreements or
give any consent, waiver or approval thereunder that could reasonably be
expected to materially impair the interest or rights of Secured Party;
(iii) waive any default under or breach of the Assigned Agreements; (iv) consent
to or permit or accept any prepayment of amounts to become due under or in
connection with the Assigned Agreements, except as expressly provided therein;
or (v) take any other action in connection with the Assigned Agreements that
could reasonably be expected to materially impair the value of the interest or
rights of such Grantor thereunder or that could reasonably be expected to
materially impair the interest or rights of Secured Party.

10


--------------------------------------------------------------------------------


SECTION 9.                                               Special Covenants With
Respect to the Securities Collateral.

(a)                                  Form of Securities Collateral.  Secured
Party shall have the right at any time to exchange certificates or instruments
representing or evidencing Securities Collateral for certificates or instruments
of smaller or larger denominations.  If any Securities Collateral is not a
security pursuant to Section 8-103 of the UCC, no Grantor shall take any action
that, under such Section, converts such Securities Collateral into a security
without causing the issuer thereof to issue to it certificates or instruments
evidencing such Securities Collateral, which it shall promptly deliver to
Secured Party as provided in this Section 9(a).

(b)                                 Covenants.  Each Grantor shall (i) not,
except as expressly permitted by the Credit Agreement, permit any issuer of
Pledged Subsidiary Equity to merge or consolidate unless all the outstanding
Equity Interests of the surviving or resulting Person are, upon such merger or
consolidation, pledged hereunder and no cash, securities or other property is
distributed in respect of the outstanding Equity Interests of any other
constituent corporation; provided that, if the surviving or resulting Person
upon any such merger or consolidation is a controlled foreign corporation, then
such Grantor shall only be required to pledge outstanding Equity Interests of
such surviving or resulting Person possessing up to but not exceeding 66% of the
voting power of all classes of Equity Interests of such issuer entitled to vote;
(ii) cause each issuer of Pledged Subsidiary Equity not to issue Equity
Interests in addition to or in substitution for the Pledged Subsidiary Equity
issued by such issuer, except to such Grantor; (iii) immediately upon its
acquisition (directly or indirectly) of any Equity Interests, including
additional Equity Interests in each issuer of Pledged Equity, comply with
Section 5(b); provided that, notwithstanding anything contained in this clause
(iii) to the contrary, such Grantor shall only be required to pledge the
outstanding Equity Interests of a controlled foreign corporation possessing up
to but not exceeding 66% of the voting power of all classes of capital stock of
such controlled foreign corporation entitled to vote; (iv) immediately upon
issuance of any and all Instruments or other evidences of additional
Indebtedness from time to time owed to such Grantor by any obligor on the
Pledged Debt, comply with Sections 5(a) and (b); (v) promptly deliver to Secured
Party all written notices received by it with respect to the Securities
Collateral; (vi) at its expense (A) perform and comply in all material respects
with all terms and provisions of any agreement related to the Securities
Collateral required to be performed or complied with by it, (B) maintain all
such agreements in full force and effect and (C) enforce all such agreements in
accordance with their terms; and (vii), at the request of Secured Party,
promptly execute and deliver to Secured Party an agreement providing for control
by Secured Party of all Securities Entitlements, Securities Accounts, Commodity
Contracts and Commodity Accounts of such Grantor.

(c)                                  Voting and Distributions.  So long as no
Event of Default shall have occurred and be continuing, (i) each Grantor shall
be entitled to exercise any and all voting and other consensual rights
pertaining to the Securities Collateral or any part thereof for any purpose not
prohibited by the terms of this Agreement or the Credit Agreement; provided, no
Grantor shall exercise or refrain from exercising any such right if Secured
Party shall have notified such Grantor that, in Secured Party’s reasonable
judgment, such action would have a material adverse effect on the value of the
Securities Collateral or any part thereof; and (ii) each Grantor shall be
entitled to receive and retain any and all dividends, other distributions and
interest paid in respect of the Securities Collateral.

11


--------------------------------------------------------------------------------




Upon the occurrence and during the continuation of an Event of Default, (x) upon
written notice from Secured Party to any Grantor, all rights of such Grantor to
exercise the voting and other consensual rights which it would otherwise be
entitled to exercise pursuant hereto shall cease, and all such rights shall
thereupon become vested in Secured Party who shall thereupon have the sole right
to exercise such voting and other consensual rights; (y) except as otherwise
specified in the Credit Agreement, all rights of such Grantor to receive the
dividends, other distributions, principal and interest payments which it would
otherwise be authorized to receive and retain pursuant hereto shall cease, and
all such rights shall thereupon become vested in Secured Party who shall
thereupon have the sole right to receive and hold as Collateral such dividends,
other distributions and interest payments; and (z) all dividends, principal,
interest payments and other distributions which are received by such Grantor
contrary to the provisions of clause (y) above shall be received for the benefit
of Secured Party, shall be segregated from other funds of such Grantor and shall
forthwith be paid over to Secured Party as Collateral in the same form as so
received (with any necessary endorsements).

In order to permit Secured Party to exercise the voting and other consensual
rights which it may be entitled to exercise pursuant hereto and to receive all
dividends and other distributions which it may be entitled to receive hereunder,
(I) each Grantor shall promptly execute and deliver (or cause to be executed and
delivered) to Secured Party all such proxies, dividend payment orders and other
instruments as Secured Party may from time to time reasonably request, and (II)
without limiting the effect of clause (I) above, each Grantor hereby grants to
Secured Party an irrevocable proxy to vote the Pledged Equity and to exercise
all other rights, powers, privileges and remedies to which a holder of the
Pledged Equity would be entitled (including giving or withholding written
consents of holders of Equity Interests, calling special meetings of holders of
Equity Interests and voting at such meetings), which proxy shall be effective,
automatically and without the necessity of any action (including any transfer of
any Pledged Equity on the record books of the issuer thereof) by any other
Person (including the issuer of the Pledged Equity or any officer or agent
thereof), upon the occurrence of an Event of Default and which proxy shall only
terminate upon the payment in full of the Secured Obligations, the cure of such
Event of Default or waiver thereof as evidenced by a writing executed by Secured
Party.

SECTION 10.                                             Special Covenants With
Respect to the Intellectual Property Collateral.

(a)                                  Each Grantor shall:

(i)                                     use commercially reasonable efforts so
as not to permit the inclusion in any contract to which it hereafter becomes a
party of any provision that could reasonably be expected to impair or prevent
the creation of a security interest in, or the assignment of, such Grantor’s
rights and interests in any property included within the definitions of any
Intellectual Property Collateral acquired under such contracts;

(ii)                                  use commercially reasonable efforts to
protect the secrecy of all trade secrets that constitute Intellectual Property
Collateral, including, without limitation, where appropriate entering into
confidentiality agreements with employees and labeling and restricting access to
secret information and documents;

12


--------------------------------------------------------------------------------




(iii)                               use proper statutory notice in connection
with its use of any of the Intellectual Property Collateral and products and
services covered by the Intellectual Property Collateral; and

(iv)                              use a commercially appropriate standard of
quality (which may be consistent with such Grantor’s past practices) in the
manufacture, sale and delivery of products and services sold or delivered under
or in connection with the Trademarks.

(b)                                 Except as otherwise provided in this Section
10, each Grantor shall continue to collect, at its own expense, all amounts due
or to become due to such Grantor in respect of the Intellectual Property
Collateral or any portion thereof.  In connection with such collections, each
Grantor may take such action as such Grantor may reasonably deem necessary or
advisable to enforce collection of such amounts; provided, Secured Party shall
have the right at any time, upon the occurrence and during the continuation of
an Event of Default and upon written notice to such Grantor of its intention to
do so, to notify the obligors with respect to any such amounts of the existence
of the security interest created hereby and to direct such obligors to make
payment of all such amounts directly to Secured Party, and, upon such
notification and at the expense of such Grantor, to enforce collection of any
such amounts and to adjust, settle or compromise the amount or payment thereof,
in the same manner and to the same extent as such Grantor might have done. 
After receipt by any Grantor of the notice from Secured Party referred to in the
proviso to the preceding sentence and upon the occurrence and during the
continuance of any Event of Default, (i) all amounts and proceeds (including
checks and Instruments) received by each Grantor in respect of amounts due to
such Grantor in respect of the Intellectual Property Collateral or any portion
thereof shall be received for the benefit of Secured Party hereunder, shall be
segregated from other funds of such Grantor and shall be forthwith paid over or
delivered to Secured Party in the same form as so received (with any necessary
endorsement) to be held as cash Collateral and applied as provided by Section 17
hereof, and (ii) such Grantor shall not adjust, settle or compromise the amount
or payment of any such amount or release wholly or partly any obligor with
respect thereto or allow any credit or discount thereon.

(c)                                  Each Grantor shall have the duty
diligently, through counsel reasonably acceptable to such Grantor and Secured
Party, to prosecute, file and/or make, unless and until such Grantor, in its
commercially reasonable judgment, decides otherwise, (i) any application for
registration relating to any of the Intellectual Property Collateral owned, held
or used by such Grantor and set forth on Schedules 8, 9 or 10 annexed hereto, as
applicable, that is pending as of the date of this Agreement, (ii) any Copyright
Registration on any existing or future unregistered but copyrightable works
(except for works of nominal commercial value or with respect to which such
Grantor has determined in the exercise of its commercially reasonable judgment
that it shall not seek registration), (iii) any application on any future
patentable but unpatented innovation or invention comprising Intellectual
Property Collateral, and (iv) any Trademark opposition and cancellation
proceedings, renew Trademark Registrations and Copyright Registrations and do
any and all acts which are necessary or desirable to preserve and maintain all
rights in all Intellectual Property Collateral.  Any expenses incurred in
connection therewith shall be borne solely by Grantors.

(d)                                 Except as provided herein, each Grantor
shall have the right to commence and prosecute in its own name, as real party in
interest, for its own benefit and at its own

13


--------------------------------------------------------------------------------




expense, such suits, proceedings or other actions for infringement, unfair
competition, dilution, misappropriation or other damage, or reexamination or
reissue proceedings as are necessary to protect the Intellectual Property
Collateral.  Each Grantor shall promptly, following its becoming aware thereof,
notify Secured Party of the institution of, or of any adverse determination in,
any proceeding (whether in the PTO, the Copyright Office or any federal, state,
local or foreign court) or regarding such Grantor’s ownership, right to use, or
interest in any Intellectual Property Collateral material to such Grantor’s
business.  Each Grantor shall provide to Secured Party any information with
respect thereto reasonably requested by Secured Party and of which such Grantor
has knowledge.

(e)                                  In addition to, and not by way of
limitation of, the granting of a security interest in the Collateral pursuant
hereto, each Grantor, effective upon the occurrence and during the continuance
of an Event of Default, hereby grants to Secured Party the nonexclusive right
and license to use all Trademarks, tradenames, Copyrights, Patents or technical
processes included within the Intellectual Property Collateral owned or used by
such Grantor that relate to the Collateral, together with any goodwill
associated therewith, all to the extent necessary to enable Secured Party to
realize on the Collateral in accordance with this Agreement and to enable any
transferee or assignee of the Collateral to enjoy the benefits of the
Collateral.  This right shall inure to the benefit of all successors, assigns
and transferees of Secured Party and its successors, assigns and transferees,
whether by voluntary conveyance, operation of law, assignment, transfer,
foreclosure, deed in lieu of foreclosure or otherwise.  Such right and license
shall be granted free of charge, without requirement that any monetary payment
whatsoever be made to such Grantor.  If and to the extent that any Grantor is
permitted to license the Intellectual Property Collateral, Secured Party shall
promptly enter into a non-disturbance agreement or other similar arrangement, at
such Grantor’s request and expense, with such Grantor and any licensee of any
Intellectual Property Collateral permitted hereunder in form and substance
reasonably satisfactory to such licensee, such Grantor and Secured Party
pursuant to which (i) Secured Party shall agree not to disturb or interfere with
such licensee’s rights under its license agreement with such Grantor so long as
such licensee is not in default thereunder, and (ii) such licensee shall
acknowledge and agree that the Intellectual Property Collateral licensed to it
is subject to the security interest created in favor of Secured Party and the
other terms of this Agreement.

(f)                                    The parties hereto acknowledge and agree
that, subject to the other terms and provisions of this Agreement and of the
Credit Agreement, including Secured Party’s rights upon the occurrence and
during the continuance of an Event of Default, the grant of a security interest
in each Grantor’s Intellectual Property contained herein shall not diminish such
Grantor’s exclusive right and license to use, or grant to other Persons licenses
or sublicenses in, such Intellectual Property, except to the extent such actions
by any Grantor would inhibit or prevent Secured Party from enforcing its rights
hereunder or under the Credit Agreement.

SECTION 11.                                        Collateral Account.

Secured Party is hereby authorized to establish and maintain as a blocked
account under the sole dominion and control of Secured Party, a restricted
Deposit Account designated as “FTD, Inc. Collateral Account” (the “Collateral
Account”).  All amounts at any time held in the Collateral Account shall be
beneficially owned by Grantors but shall be held in the name of

14


--------------------------------------------------------------------------------




Secured Party hereunder, for the benefit of Beneficiaries, as collateral
security for the Secured Obligations upon the terms and conditions set forth
herein.  Grantors shall have no right to withdraw, transfer or, except as
expressly set forth herein, otherwise receive any funds deposited into the
Collateral Account.  Notwithstanding the foregoing, amounts deposited by Company
into the Collateral Account pursuant to subsection 3.3E of the Credit Agreement
shall be released to Company upon satisfaction of the conditions specified in
such subsection.  Anything contained herein to the contrary notwithstanding, the
Collateral Account shall be subject to such applicable laws, and such applicable
regulations of the Board of Governors of the Federal Reserve System and of any
other appropriate banking or Government Authority, as may now or hereafter be in
effect.  All deposits of funds in the Collateral Account shall be made by wire
transfer (or, if applicable, by intra-bank transfer from another account of a
Grantor) of immediately available funds, in each case addressed in accordance
with instructions of Secured Party.  Each Grantor shall, promptly after
initiating a transfer of funds to the Collateral Account, give notice to Secured
Party by telefacsimile of the date, amount and method of delivery of such
deposit.  Cash held by Secured Party in the Collateral Account shall not be
invested by Secured Party but instead shall be maintained as a cash deposit in
the Collateral Account pending application thereof as elsewhere provided in this
Agreement.  To the extent permitted under Regulation Q of the Board of Governors
of the Federal Reserve System, any cash held in the Collateral Account shall
bear interest at the standard rate paid by Secured Party to its customers for
deposits of like amounts and terms.  Subject to Secured Party’s rights
hereunder, any interest earned on deposits of cash in the Collateral Account
shall be deposited directly in, and held in the Collateral Account.

SECTION 12.                                        Secured Party Appointed
Attorney-in-Fact.

Each Grantor hereby irrevocably appoints Secured Party as such Grantor’s
attorney-in-fact, with full authority in the place and stead of such Grantor and
in the name of such Grantor, Secured Party or otherwise, from time to time in
Secured Party’s discretion to take any action and to execute any instrument that
Secured Party may deem necessary or advisable to accomplish the purposes of this
Agreement, including, without limitation:

(a)                                  upon the occurrence and during the
continuance of an Event of Default, to obtain and adjust insurance required to
be maintained by such Grantor or paid to Secured Party pursuant to the Credit
Agreement;

(b)                                 upon the occurrence and during the
continuance of an Event of Default, to ask for, demand, collect, sue for,
recover, compound, receive and give acquittance and receipts for moneys due and
to become due under or in respect of any of the Collateral;

(c)                                  upon the occurrence and during the
continuance of an Event of Default, to receive, endorse and collect any drafts
or other Instruments, Documents, Chattel Paper and other documents in connection
with clauses (a) and (b) above;

(d)                                 upon the occurrence and during the
continuance of an Event of Default, to file any claims or take any action or
institute any proceedings that Secured Party may deem necessary or desirable for
the collection of any of the Collateral or otherwise to enforce or protect the
rights of Secured Party with respect to any of the Collateral;

15


--------------------------------------------------------------------------------




(e)                                  to pay or discharge taxes or Liens (other
than taxes not required to be discharged pursuant to the Credit Agreement and
Liens permitted under this Agreement or the Credit Agreement) levied or placed
upon or threatened against the Collateral, the legality or validity thereof and
the amounts necessary to discharge the same to be determined by Secured Party in
its sole discretion, any such payments made by Secured Party to become
obligations of such Grantor to Secured Party, due and payable immediately
without demand;

(f)                                    upon the occurrence and during the
continuance of an Event of Default, to sign and endorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications and notices in connection with Accounts and
other documents relating to the Collateral; and

(g)                                 upon the occurrence and during the
continuance of an Event of Default, generally to sell, transfer, pledge, make
any agreement with respect to or otherwise deal with any of the Collateral as
fully and completely as though Secured Party were the absolute owner thereof for
all purposes, and to do, at Secured Party’s option and Grantors’ expense, at any
time or from time to time, all acts and things that Secured Party deems
necessary to protect, preserve or realize upon the Collateral and Secured
Party’s security interest therein in order to effect the intent of this
Agreement, all as fully and effectively as such Grantor might do.

SECTION 13.                                        Secured Party May Perform.

If any Grantor fails to perform any agreement contained herein, Secured Party
may itself perform, or cause performance of, such agreement, and the expenses of
Secured Party incurred in connection therewith shall be payable by Grantors
under Section 18(b) hereof.

SECTION 14.                                        Standard of Care.

The powers conferred on Secured Party hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers.  Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, Secured Party shall have no duty as to any Collateral or as to the
taking of any necessary steps to preserve rights against prior parties or any
other rights pertaining to any Collateral.  Secured Party shall be deemed to
have exercised reasonable care in the custody and preservation of Collateral in
its possession if such Collateral is accorded treatment substantially equal to
that which Secured Party accords its own property.

SECTION 15.                                        Remedies.

(a)                                  Generally.  If any Event of Default shall
have occurred and be continuing, Secured Party may, subject to Section 20
hereof,  exercise in respect of the Collateral, in addition to all other rights
and remedies provided for herein or otherwise available to it, all the rights
and remedies of a secured party on default under the UCC (whether or not the UCC
applies to the affected Collateral), and also may (i) require each Grantor to,
and each Grantor hereby agrees that it will at its expense and upon request of
Secured Party forthwith, assemble all or part of the Collateral as directed by
Secured Party and make it available to Secured Party at a place to be designated
by Secured Party that is reasonably convenient to both parties, (ii) enter onto
the property where any Collateral is located and take possession thereof with or
without judicial

16


--------------------------------------------------------------------------------




process, (iii) prior to the disposition of the Collateral, store, process,
repair or recondition the Collateral or otherwise prepare the Collateral for
disposition in any manner to the extent Secured Party deems appropriate,
(iv) take possession of any Grantor’s premises or place custodians in exclusive
control thereof, remain on such premises and use the same and any of such
Grantor’s equipment for the purpose of completing any work in process, taking
any actions described in the preceding clause (iii) and collecting any Secured
Obligation, (v) without notice except as specified below, sell the Collateral or
any part thereof in one or more parcels at public or private sale, at any of
Secured Party’s offices or elsewhere, for cash, on credit or for future
delivery, at such time or times and at such price or prices and upon such other
terms as Secured Party may deem commercially reasonable, (vi) exercise dominion
and control over and refuse to permit further withdrawals from any Deposit
Account maintained with Secured Party or any Lender and provide instructions
directing the disposition of funds in Deposit Accounts not maintained with
Secured Party or any Lender and (vii) provide entitlement orders with respect to
Security Entitlements and other Investment Property constituting a part of the
Collateral and, without notice to any Grantor, transfer to or register in the
name of Secured Party or any of its nominees any or all of the Securities
Collateral.  To the extent permitted by law, Secured Party or any Lender or Swap
Counterparty may be the purchaser of any or all of the Collateral at any such
sale and Secured Party, as agent for and representative of Lenders and Swap
Counterparties (but not any Lender or Swap Counterparty in its individual
capacity unless Requisite Obligees shall otherwise agree in writing), shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such public
sale, to use and apply any of the Secured Obligations as a credit on account of
the purchase price for any Collateral payable by Secured Party at such sale. 
Each purchaser at any such sale shall hold the property sold absolutely free
from any claim or right on the part of any Grantor, and each Grantor hereby
waives (to the extent permitted by applicable law) all rights of redemption,
stay and/or appraisal which it now has or may at any time in the future have
under any rule of law or statute now existing or hereafter enacted.  Each
Grantor agrees that, to the extent notice of sale shall be required by law, at
least ten days’ notice to such Grantor of the time and place of any public sale
or the time after which any private sale is to be made shall constitute
reasonable notification.  Secured Party shall not be obligated to make any sale
of Collateral regardless of notice of sale having been given.  Secured Party may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.  Each Grantor hereby waives any
claims against Secured Party arising by reason of the fact that the price at
which any Collateral may have been sold at such a private sale was less than the
price which might have been obtained at a public sale, even if Secured Party
accepts the first offer received and does not offer such Collateral to more than
one offeree.  If the proceeds of any sale or other disposition of the Collateral
are insufficient to pay all the Secured Obligations, Grantors shall be jointly
and severally liable for the deficiency and the fees of any attorneys employed
by Secured Party to collect such deficiency.  Each Grantor further agrees that a
breach of any of the covenants contained in this Section 15 will cause
irreparable injury to Secured Party, that Secured Party has no adequate remedy
at law in respect of such breach and, as a consequence, that each and every
covenant contained in this Section shall be specifically enforceable against
such Grantor, and each Grantor hereby waives and agrees not to assert any
defenses against an action for specific performance of such covenants except for
a defense that no default has occurred giving rise to the Secured Obligations
becoming due and payable prior to their stated maturities.

17


--------------------------------------------------------------------------------


(b)                                 Securities Collateral.  Each Grantor
recognizes that, by reason of certain prohibitions contained in the Securities
Act and applicable state securities laws, Secured Party may be compelled, with
respect to any sale of all or any part of the Securities Collateral conducted
without prior registration or qualification of such Securities Collateral under
the Securities Act and/or such state securities laws, to limit purchasers to
those who will agree, among other things, to acquire the Securities Collateral
for their own account, for investment and not with a view to the distribution or
resale thereof.  Each Grantor acknowledges that any such private placement may
be at prices and on terms less favorable than those obtainable through a sale
without such restrictions (including an offering made pursuant to a registration
statement under the Securities Act) and, notwithstanding such circumstances,
each Grantor agrees that any such private placement shall not be deemed, in and
of itself, to be commercially unreasonable and that Secured Party shall have no
obligation to delay the sale of any Securities Collateral for the period of time
necessary to permit the issuer thereof to register it for a form of sale
requiring registration under the Securities Act or under applicable state
securities laws, even if such issuer would, or should, agree to so register it. 
If Secured Party determines to exercise its right to sell any or all of the
Securities Collateral, upon written request, each Grantor shall and shall cause
each issuer of any Securities Collateral to be sold hereunder from time to time
to furnish to Secured Party all such information as Secured Party may request in
order to determine the amount of Securities Collateral which may be sold by
Secured Party in exempt transactions under the Securities Act and the rules and
regulations of the Securities and Exchange Commission thereunder, as the same
are from time to time in effect.

(c)                                  Collateral Account.  If an Event of Default
has occurred and is continuing and, in accordance with Section 8 of the Credit
Agreement, Company is required to pay to Secured Party an amount (the “Aggregate
Available Amount”) equal to the maximum amount that may at any time be drawn
under all Letters of Credit then outstanding under the Credit Agreement, Company
shall deliver funds in such an amount for deposit in the Collateral Account.  In
the event a Letter of Credit is denominated in a currency other than Dollars,
the portion of the Aggregate Available Amount related to such Letter of Credit
shall be calculated based upon the applicable Exchange Rate for such currency as
of the applicable date of determination.  If for any reason the aggregate amount
delivered by Company for deposit in the Collateral Account as aforesaid is less
than the Aggregate Available Amount, the aggregate amount so delivered by
Company shall be apportioned among all outstanding Letters of Credit for
purposes of this Section in accordance with the ratio of the maximum amount
available for drawing under each such Letter of Credit (as to such Letter of
Credit, the “Maximum Available Amount”) to the Aggregate Available Amount.  Upon
any drawing under any outstanding Letter of Credit in respect of which Company
has deposited in the Collateral Account an amount described above, Secured Party
shall apply the amount apportioned to such Letter of Credit to reimburse the
Issuing Lender for the amount of such drawing.  In the event of cancellation or
expiration of any Letter of Credit in respect of which Company has deposited in
the Collateral Account any amounts described above, or in the event of any
reduction in the Maximum Available Amount under such Letter of Credit, Secured
Party shall apply the amount then on deposit in the Collateral Account in
respect of such Letter of Credit (less, in the case of such a reduction, the
Maximum Available Amount under such Letter of Credit immediately after such
reduction) first, to the payment of any amounts payable to Secured Party
pursuant to Section 17 hereof, second, to the extent of any excess, to the cash
collateralization pursuant to the terms of this Agreement of any outstanding
Letters of Credit in respect of which Company has failed to

18


--------------------------------------------------------------------------------




pay all or a portion of the amounts described above (such cash collateralization
to be apportioned among all such Letters of Credit in the manner described
above), third, to the extent of any further excess, to the payment of any other
outstanding Secured Obligations in such order as Secured Party shall elect, and
fourth, to the extent of any further excess, to the payment to whomsoever shall
be lawfully entitled to receive such funds.

SECTION 16.                                        Additional Remedies for
Intellectual Property Collateral.

(a)                                  Anything contained herein to the contrary
notwithstanding, upon the occurrence and during the continuation of an Event of
Default, (i) Secured Party shall have the right (but not the obligation) to
bring suit, in the name of any Grantor, Secured Party or otherwise, to enforce
any Intellectual Property Collateral, in which event each Grantor shall, at the
reasonable request of Secured Party, do any and all lawful acts and execute any
and all documents required by Secured Party in aid of such enforcement and each
Grantor shall promptly, upon demand, reimburse and indemnify Secured Party as
provided in subsections 10.2 and 10.3 of the Credit Agreement and Section 18
hereof, as applicable, in connection with the exercise of its rights under this
Section 16, and, to the extent that Secured Party shall elect not to bring suit
to enforce any such Intellectual Property Collateral as provided in this
Section, each Grantor agrees to use all reasonable measures, whether by action,
suit, proceeding or otherwise, which, in such Grantor’s reasonable judgment are
necessary to prevent the infringement of any of the Intellectual Property
Collateral material to such Grantor’s business by others and for that purpose
agrees to use its commercially reasonable judgment in maintaining any action,
suit or proceeding against any Person so infringing reasonably necessary to
prevent such infringement; (ii) upon written demand from Secured Party, each
Grantor shall execute and deliver to Secured Party an assignment or assignments
of the Intellectual Property Collateral and such other documents as are
necessary or appropriate to carry out the intent and purposes of this Agreement;
(iii) each Grantor agrees that such an assignment and/or recording shall be
applied to reduce the Secured Obligations outstanding only to the extent that
Secured Party (or any Lender) receives cash proceeds in respect of the sale of,
or other realization upon, the Intellectual Property Collateral; and (iv) within
five Business Days after written notice from Secured Party, each Grantor shall
make available to Secured Party, to the extent within such Grantor’s power and
authority, such personnel in such Grantor’s employ as Secured Party may
reasonably designate, by name, title or job responsibility, to permit such
Grantor to continue, directly or indirectly, to produce, advertise and sell the
products and services sold or delivered by such Grantor under or in connection
with the Trademarks, Trademark Registrations and Trademark Rights, such persons
to be available to perform their prior functions on Secured Party’s behalf and
to be compensated by Secured Party at such Grantor’s expense on a per diem,
pro-rata basis consistent with the salary and benefit structure applicable to
each as of the date of such Event of Default.

(b)                                 If (i) an Event of Default shall have
occurred and, by reason of cure, waiver, modification, amendment or otherwise,
no longer be continuing, (ii) no other Event of Default shall have occurred and
be continuing, (iii) an assignment to Secured Party of any rights, title and
interests in and to the Intellectual Property Collateral shall have been
previously made, and (iv) the Secured Obligations shall not have become
immediately due and payable, upon the written request of any Grantor, Secured
Party shall promptly execute and deliver to such Grantor such assignments as may
be necessary to reassign to such Grantor any such rights, title and

19


--------------------------------------------------------------------------------




interests as may have been assigned to Secured Party as aforesaid, subject to
any disposition thereof that may have been made by Secured Party; provided,
after giving effect to such reassignment, Secured Party’s security interest
granted pursuant hereto, as well as all other rights and remedies of Secured
Party granted hereunder, shall continue to be in full force and effect; and
provided further, the rights, title and interests so reassigned shall be free
and clear of all Liens other than Liens (if any) encumbering such rights, title
and interest at the time of their assignment to Secured Party and Permitted
Encumbrances.

SECTION 17.                                        Application of Proceeds.

Except as expressly provided elsewhere in this Agreement, all proceeds received
by Secured Party in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral shall be applied as provided
in the Credit Agreement.

SECTION 18.                                        Indemnity and Expenses.

(a)                                  Grantors jointly and severally agree to
indemnify Secured Party, each Lender and each Swap Counterparty from and against
any and all claims, losses and liabilities in any way relating to, growing out
of or resulting from this Agreement and the transactions contemplated hereby
(including, without limitation, enforcement of this Agreement), except to the
extent such claims, losses or liabilities result solely from Secured Party’s or
such Lender’s or Swap Counterparty’s gross negligence or willful misconduct as
finally determined by a court of competent jurisdiction.

(b)                                 Grantors jointly and severally agree to pay
to Secured Party upon demand the amount of any and all costs and expenses in
accordance with subsection 10.2 of the Credit Agreement.

(c)                                  The obligations of Grantors in this Section
18 shall (i) survive the termination of this Agreement and the discharge of
Grantors’ other obligations under this Agreement, the Lender Swap Agreements,
the Credit Agreement and the other Loan Documents and (ii), as to any Grantor
that is a party to a Guaranty, be subject to the provisions of Section 1(b)
thereof.

SECTION 19.                                        Continuing Security Interest;
Transfer of Loans; Termination and Release.

(a)                                  This Agreement shall create a continuing
security interest in the Collateral and shall (i) remain in full force and
effect until the payment in full of the Secured Obligations, the cancellation or
termination of the Commitments and the cancellation or expiration of all
outstanding Letters of Credit (or the collateralization thereof with cash or a
letter of credit), (ii) be binding upon Grantors and their respective successors
and assigns, and (iii) inure, together with the rights and remedies of Secured
Party hereunder, to the benefit of Secured Party, each of the Lenders and the
Swap Counterparties and its successors, transferees and assigns.  Without
limiting the generality of the foregoing clause (iii), (A) but subject to the
provisions of subsection 10.1 of the Credit Agreement, any Lender may assign or
otherwise transfer any Loans held by it to any other Person, and such other
Person shall thereupon become vested with all the benefits in respect thereof
granted to Lenders herein or otherwise and (B) any Swap

20


--------------------------------------------------------------------------------




Counterparty may assign or otherwise transfer any Lender Swap Agreement to which
it is a party to any other Person in accordance with the terms of such Lender
Swap Agreement, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to Swap Counterparties herein or otherwise.

(b)                                 Upon the payment in full of all Secured
Obligations (other than contingent obligations as to which no claim has been
made), the cancellation or termination of the Commitments and the cancellation
or expiration of all outstanding Letters of Credit (or the collateralization
thereof with cash or a letter of credit), the security interest granted hereby
(other than with respect to any cash collateral in respect of Letters of Credit)
shall terminate and all rights to the Collateral shall revert to the applicable
Grantors.  Upon any such termination Secured Party will, at Grantors’ expense,
execute and deliver to Grantors such documents as Grantors shall reasonably
request to evidence such termination.  In addition, upon the proposed sale or
other disposition of any Collateral by a Grantor in accordance with, or not
prohibited by, the Credit Agreement for which such Grantor desires a security
interest release from Secured Party, such a release may be obtained pursuant to
the provisions of subsection 10.14 of the Credit Agreement.

SECTION 20.                                        Secured Party as Agent.

(a)                                  Secured Party has been appointed to act as
Secured Party hereunder by Lenders and, by their acceptance of the benefits
hereof, Swap Counterparties.  Secured Party shall be obligated, and shall have
the right hereunder, to make demands, to give notices, to exercise or refrain
from exercising any rights, and to take or refrain from taking any action
(including, without limitation, the release or substitution of Collateral),
solely in accordance with this Agreement and the Credit Agreement; provided that
Secured Party shall exercise, or refrain from exercising, any remedies provided
for in Section 15 hereof in accordance with the instructions of Requisite
Obligees.  In furtherance of the foregoing provisions of this Section 20(a),
each Swap Counterparty, by its acceptance of the benefits hereof, agrees that it
shall have no right individually to realize upon any of the Collateral
hereunder, it being understood and agreed by such Swap Counterparty that all
rights and remedies hereunder may be exercised solely by Secured Party for the
benefit of Lenders and Swap Counterparties in accordance with the terms of this
Section 20(a).

(b)                                 Secured Party shall at all times be the same
Person that is Administrative Agent under the Credit Agreement.  Written notice
of resignation by Administrative Agent pursuant to subsection 9.5 of the Credit
Agreement shall also constitute notice of resignation as Secured Party under
this Agreement; and appointment of a successor Administrative Agent pursuant to
subsection 9.5 of the Credit Agreement shall also constitute appointment of a
successor Secured Party under this Agreement.  Upon the acceptance of any
appointment as Administrative Agent under subsection 9.5 of the Credit Agreement
by a successor Administrative Agent, that successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Secured Party under this Agreement, and the retiring
Secured Party under this Agreement shall promptly (i) transfer to such successor
Secured Party all sums, securities and other items of Collateral held hereunder,
together with all records and other documents necessary or appropriate in
connection with the performance of the duties of the successor Secured Party
under this Agreement, and

21


--------------------------------------------------------------------------------




(ii) execute (if necessary) and deliver to such successor Secured Party such
amendments to financing statements, and take such other actions, as may be
necessary or appropriate in connection with the assignment to such successor
Secured Party of the security interests created hereunder, whereupon such
retiring Secured Party shall be discharged from its duties and obligations under
this Agreement.  After any retiring Administrative Agent’s resignation hereunder
as Secured Party, the provisions of this Agreement shall inure to its benefit as
to any actions taken or omitted to be taken by it under this Agreement while it
was Secured Party hereunder.

(c)                                  Secured Party shall not be deemed to have
any duty whatsoever with respect to any Swap Counterparty until it shall have
received written notice in form and substance satisfactory to Secured Party from
a Grantor or the Swap Counterparty as to the existence and terms of the
applicable Lender Swap Agreement.

SECTION 21.                                        Additional Grantors.

The initial Grantors hereunder shall be Company, Holdings and such of the
Subsidiaries of Company as are signatories hereto on the date hereof.  From time
to time subsequent to the date hereof, additional Subsidiaries of Company may
become Additional Grantors, by executing a Counterpart.  Upon delivery of any
such Counterpart to Secured Party, notice of which is hereby waived by Grantors,
each such Additional Grantor shall be a Grantor and shall be as fully a party
hereto as if such Additional Grantor were an original signatory hereto.  Each
Grantor expressly agrees that its obligations arising hereunder shall not be
affected or diminished by the addition or release of any other Grantor
hereunder, nor by any election of Secured Party not to cause any Subsidiary of
Company to become an Additional Grantor hereunder.  This Agreement shall be
fully effective as to any Grantor that is or becomes a party hereto regardless
of whether any other Person becomes or fails to become or ceases to be a Grantor
hereunder.

SECTION 22.                                        Amendments; Etc.

No amendment, modification, termination or waiver of any provision of this
Agreement, and no consent to any departure by any Grantor therefrom, shall in
any event be effective unless the same shall be in writing and signed by Secured
Party and, in the case of any such amendment or modification, by Grantors;
provided this Agreement may be modified by the execution of a Counterpart by an
Additional Grantor in accordance with Section 21 hereof and Grantors hereby
waive any requirement of notice of or consent to any such amendment.  Any such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which it was given.

SECTION 23.                                        Notices.

Any notice or other communication herein required or permitted to be given shall
be in writing and may be personally served or sent by telefacsimile or United
States mail or courier service and shall be deemed to have been given when
delivered in person or by courier service, upon receipt of telefacsimile, or
three Business Days after depositing it in the United States mail with postage
prepaid and properly addressed; provided that notices to Secured Party

22


--------------------------------------------------------------------------------




shall not be effective until received.  For the purposes hereof, the address of
each party hereto shall be as provided in subsection 10.8 of the Credit
Agreement or as set forth under such party’s name on the signature pages hereof
or such other address as shall be designated by such party in a written notice
delivered to the other parties hereto.

SECTION 24.                                        Failure or Indulgence Not
Waiver; Remedies Cumulative.

No failure or delay on the part of Secured Party in the exercise of any power,
right or privilege hereunder shall impair such power, right or privilege or be
construed to be a waiver of any default or acquiescence therein, nor shall any
single or partial exercise of any such power, right or privilege preclude any
other or further exercise thereof or of any other power, right or privilege. 
All rights and remedies existing under this Agreement are cumulative to, and not
exclusive of, any rights or remedies otherwise available.

SECTION 25.                                        Severability.

In case any provision in or obligation under this Agreement shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.

SECTION 26.                                        Headings.

Section and subsection headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

SECTION 27.                                        Governing Law; Rules of
Construction.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION, SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD
TO CONFLICTS OF LAWS PRINCIPLES, EXCEPT TO THE EXTENT THAT THE UCC PROVIDES THAT
THE PERFECTION OF THE SECURITY INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN
RESPECT OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION
OTHER THAN THE STATE OF NEW YORK, IN WHICH CASE THE LAWS OF SUCH JURISDICTION
SHALL GOVERN WITH RESPECT TO THE PERFECTION OF THE SECURITY INTEREST IN, OR THE
REMEDIES WITH RESPECT TO, SUCH PARTICULAR COLLATERAL.  The rules of construction
set forth in subsection 1.3 of the Credit Agreement shall be applicable to this
Agreement mutatis mutandis.

SECTION 28.                                        Consent to Jurisdiction and
Service of Process.

ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY GRANTOR ARISING OUT OF OR RELATING
TO THIS AGREEMENT, OR ANY OBLIGATIONS

23


--------------------------------------------------------------------------------




HEREUNDER, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK.  BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH GRANTOR, FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, IRREVOCABLY (I) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (II) WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS; (III) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO SUCH GRANTOR AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH
SECTION 23 HEREOF; (IV) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (III) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER SUCH GRANTOR IN ANY SUCH
PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING
SERVICE IN EVERY RESPECT; (V) AGREES THAT SECURED PARTY RETAINS THE RIGHT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS
AGAINST SUCH GRANTOR IN THE COURTS OF ANY OTHER JURISDICTION; AND (VI) AGREES
THAT THE PROVISIONS OF THIS SECTION 28 RELATING TO JURISDICTION AND VENUE SHALL
BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT PERMISSIBLE UNDER NEW YORK
GENERAL OBLIGATIONS LAW SECTION 5-1402 OR OTHERWISE.

SECTION 29.                                        Waiver of Jury Trial.

GRANTORS AND SECURED PARTY HEREBY AGREE TO WAIVE THEIR RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY
AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER OF THIS TRANSACTION, INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. 
EACH GRANTOR AND SECURED PARTY ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL
INDUCEMENT FOR GRANTORS AND SECURED PARTY TO ENTER INTO A BUSINESS RELATIONSHIP,
THAT GRANTORS AND SECURED PARTY HAVE ALREADY RELIED ON THIS WAIVER IN ENTERING
INTO THIS AGREEMENT AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR
RELATED FUTURE DEALINGS.  EACH GRANTOR AND SECURED PARTY FURTHER WARRANT AND
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT
EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT
MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 29 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.  In the event of
litigation, this Agreement may be filed as a written consent to a trial by the
court.

24


--------------------------------------------------------------------------------




SECTION 30.                                        Counterparts.

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument; signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signature pages are physically attached to the same document.

SECTION 31.                                             Security Agreement To
Govern Grants.

Each Grantor and Secured Party hereby acknowledge and agree that the rights,
obligations and remedies of each Grantor and Secured Party set forth in this
Agreement with respect any Intellectual Property Collateral shall be applicable
to each Grant (and any supplement thereof) executed by any Grantor as if the
terms and provisions of this Agreement were incorporated into each such Grant
(and any supplement thereof).

SECTION 32.                                        Definitions.

(a)                                  Each capitalized term utilized in this
Agreement that is not defined in the Credit Agreement or in this Agreement, but
that is defined in the UCC, including the categories of Collateral listed in
Section 1 hereof, shall have the meaning set forth in Articles 1, 8 or 9 of the
UCC.

(b)                                 In addition, the following terms used in
this Agreement shall have the following meanings:

“Additional Grantor” means a Subsidiary of Company that becomes a party hereto
after the date hereof as an additional Grantor by executing a Counterpart.

“Assigned Agreements” means, with respect to any Grantor, the agreements set
forth on Schedule 15 annexed hereto, as each such agreement may be amended,
restated, supplemented or otherwise modified from time to time, including,
without limitation, (a) all rights of such Grantor to receive moneys due or to
become due under or pursuant to the Assigned Agreements, (b) all rights of such
Grantor to receive proceeds of any Supporting Obligations with respect to the
Assigned Agreements, (c) all claims of such Grantor for damages arising out of
any breach of or default under the Assigned Agreements, and (d) all rights of
such Grantor to terminate, amend, supplement, modify or exercise rights or
options under the Assigned Agreements, to perform thereunder and to compel
performance and otherwise exercise all remedies thereunder.

“Beneficiary” means Administrative Agent, each Lender and each Swap
Counterparty.

“Collateral” has the meaning set forth in Section 1 hereof.

“Copyright Office” means the United States Copyright Office or any successor or
substitute office in which it is necessary or, in the reasonable opinion of
Secured Party, advisable to record a Grant in order to create or perfect Liens
on Copyrights, Copyright Registrations and Copyright Rights.

25


--------------------------------------------------------------------------------




“Copyrights” means all items under copyright in various published and
unpublished works of authorship including, without limitation, computer
programs, computer data bases, other computer software layouts, trade dress,
drawings, designs, writings, and formulas (including, without limitation, the
works set forth on Schedule 10 annexed hereto, as the same may be amended
pursuant hereto from time to time).

“Copyright Registrations” means all copyright registrations issued to any
Grantor and applications for copyright registration that have been or may
hereafter be issued or assigned to a Grantor or applied for by a Grantor thereon
in the United States and any state thereof and in foreign countries (including,
without limitation, the registrations set forth on Schedule 10 annexed hereto,
as the same may be amended pursuant hereto from time to time).

“Copyright Rights” means all common law and other rights in and to the
Copyrights in the United States and any state thereof and in foreign countries
including all copyright licenses (but with respect to such copyright licenses,
only to the extent permitted by such licensing arrangements), the right (but not
the obligation) to renew and extend Copyright Registrations and any such rights
and to register works protectable by copyright and the right (but not the
obligation) to sue in the name of any Grantor or in the name of Secured Party or
Lenders for past, present and future infringements of such Copyrights and any
such rights.

“Counterpart” means a counterpart to this Agreement entered into by a Subsidiary
of Company pursuant to Section 21 hereof.

“Credit Agreement” has the meaning set forth in the Preliminary Statements of
this Agreement.

“Equity Interests” means all shares of stock, partnership interests, interests
in Joint Ventures, limited liability company interests and all other equity
interests in a Person, whether such stock or interests are classified as
Investment Property or General Intangibles under the UCC.

“Event of Default” means any Event of Default as defined in the Credit Agreement
or, after payment in full of all Obligations under the Credit Agreement and the
other Loan Documents, the cancellation, expiration or collateralization with
cash or a letter of credit of all Letters of Credit and the termination of the
Commitments, the occurrence of an Early Termination Date (as defined in a Master
Agreement in the form prepared by the International Swap and Derivatives
Association, Inc. or a similar event under any similar swap agreement) under any
Lender Swap Agreement.

“Grant” means a Grant of Trademark Security Interest, substantially in the form
of Exhibit I annexed hereto, and a Grant of Patent Security Interest,
substantially in the form of Exhibit II annexed hereto, and a Grant of Copyright
Security Interest, substantially in the form of Exhibit III annexed hereto.

“Intellectual Property Collateral” means, with respect to any Grantor all right,
title and interest (including rights acquired pursuant to a license or otherwise
but only to the extent permitted by agreements governing such license or other
use) of such Grantor in and to all:

26


--------------------------------------------------------------------------------


(a)                                  Copyrights, Copyright Registrations and
Copyright Rights, including, without limitation, each of the Copyrights, rights,
titles and interests in and to the Copyrights, all derivative works and other
works protectable by copyright, which are presently, or in the future may be,
owned, created (as a work for hire for the benefit of such Grantor), authored
(as a work for hire for the benefit of such Grantor), or acquired by such
Grantor, in whole or in part, and all Copyright Rights with respect thereto and
all Copyright Registrations therefor, heretofore or hereafter granted or applied
for, and all renewals and extensions thereof, throughout the world, including
all proceeds thereof (such as, by way of example and not by limitation, license
royalties and proceeds of infringement suits),

(b)                                 Patents;

(c)                                  Trademarks, Trademark Registrations, the
Trademark Rights and goodwill of such Grantor’s business symbolized by the
Trademarks and associated therewith; and

(d)                                 all trade secrets, trade secret rights,
know-how, customer lists, processes of production, ideas, confidential business
information, techniques, processes, formulas, and all other proprietary
information.

“IP Supplement” means an IP Supplement, substantially in the form of Exhibit V
annexed hereto.

“Lender Swap Agreement” means an Interest Rate Agreement, Currency Agreement or
other swap agreement between Company or a Subsidiary of Company and a Swap
Counterparty.

“Patents” means all patents and patent applications and rights and interests in
patents and patent applications under any domestic or foreign law that are
presently, or in the future may be, owned or held by a Grantor and all patents
and patent applications and rights, title and interests in patents and patent
applications under any domestic or foreign law that are presently, or in the
future may be, owned by such Grantor in whole or in part (including, without
limitation, the patents and patent applications set forth on Schedule 9 annexed
hereto), all rights (but not obligations) corresponding thereto to sue for past,
present and future infringements and all re-issues, divisions, continuations,
renewals, extensions and continuations-in-part thereof.

“Pledged Debt” means the Indebtedness from time to time owed to a Grantor,
including the Indebtedness set forth on Schedule 7 annexed hereto and issued by
the obligors named therein, the Instruments and certificates evidencing such
Indebtedness and all interest, cash or other property received, receivable or
otherwise distributed in respect of or exchanged therefor.

“Pledged Equity” means all Equity Interests now or hereafter owned by a Grantor,
including all securities convertible into, and rights, warrants, options and
other rights to purchase or otherwise acquire, any of the foregoing, including
those owned on the date hereof and set forth on Schedule 6 annexed hereto, the
certificates or other instruments representing any of the foregoing and any
interest of such Grantor in the entries on the books of any securities
intermediary pertaining thereto and all distributions, dividends and other
property received, receivable or otherwise distributed in respect of or
exchanged therefor.

27


--------------------------------------------------------------------------------




“Pledged Subsidiary Debt” means Pledged Debt owed to a Grantor by any obligor
that is, or becomes, a direct or indirect Subsidiary of such Grantor, of which
such Grantor is a direct or indirect Subsidiary or that controls, is controlled
by or under common control with such Grantor.

“Pledged Subsidiary Equity” means Pledged Equity in a Person that is, or becomes
a direct Subsidiary of a Grantor.

“Pledge Supplement” means a Pledge Supplement, in substantially the form of
Exhibit IV annexed hereto, in respect of the additional Pledged Equity or
Pledged Debt pledged pursuant to this Agreement.

“Requisite Obligees” means either (i) Requisite Lenders or (ii), after payment
in full of all Obligations under the Credit Agreement and the other Loan
Documents, the cancellation, expiration or collateralization with cash or a
letter of credit of all Letters of Credit and the termination of the
Commitments, the holders of a majority of (A) the aggregate notional amount
under all Lender Swap Agreements (including Lender Swap Agreements that have
been terminated) or (B) if all Lender Swap Agreements have been terminated in
accordance with their terms, the aggregate amount then due and payable
(exclusive of expenses and similar payments but including any early termination
payments then due) under such Lender Swap Agreements.

“Secured Obligations” has the meaning set forth in Section 2 hereof.

“Securities Collateral” means, with respect to any Grantor, the Pledged Equity,
the Pledged Debt and any other Investment Property in which such Grantor has an
interest.

“Swap Counterparty” means a Person that enters into a swap agreement with
Company or a Subsidiary and is a Lender or an Affiliate of a Lender at the time
such agreement is entered into.

“Trademarks” means all trademarks, service marks, designs, logos, indicia,
tradenames, trade dress, corporate names, company names, business names,
fictitious business names, trade styles and/or other source and/or business
identifiers and applications pertaining thereto, owned by such Grantor, or
hereafter adopted and used by a Grantor, in its business (including, without
limitation, the trademarks specifically set forth on Schedule 10 annexed
hereto).

“Trademark Registrations” means all registrations that have been or may
hereafter be issued or assigned to a Grantor or applied for by a Grantor thereon
in the United States and any state thereof and in foreign countries (including,
without limitation, the registrations and applications set forth on Schedule 10
annexed hereto).

“Trademark Rights” means all common law and other rights (but in no event any of
the obligations) in and to the Trademarks in the United States and any state
thereof and in foreign countries.

“UCC” means the Uniform Commercial Code, as it exists on the date of this
Agreement or as it may hereafter be amended, in the State of New York.

28


--------------------------------------------------------------------------------




 

[Remainder of page intentionally left blank]

29


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Grantors and Secured Party have caused this Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

HOLDINGS:

FTD GROUP, INC.

 

 

 

 

 

By:

/S/ JON R. BURNEY

 

 

 

Name:

Jon R. Burney

 

 

 

Title:

Vice President, General Counsel & Secretary

 

 

 

 

Notice Address:

 

 

 

3113 Woodcreek Drive

 

Downers Grove, DuPage County, IL 60515

 

Attention: Jon R. Burney

 

Facsimile: (630) 719 6183

 

XIV-S-1


--------------------------------------------------------------------------------




 

FTD, INC.

 

 

 

 

 

By:

/S/ JON R. BURNEY

 

 

 

Name:

Jon R. Burney

 

 

 

Title:

Vice President, General Counsel & Secretary

 

 

 

 

Notice Address:

 

 

 

3113 Woodcreek Drive

 

Downers Grove, DuPage County, Illinois 60515

 

Attention: Jon R. Burney

 

Facsimile: (630) 719 6183

 

XIV-S-2


--------------------------------------------------------------------------------




SUBSIDIARY GRANTORS:

 

FTD.COM INC.

 

 

 

 

 

By:

/S/ JON R. BURNEY

 

 

 

Name

: Jon R. Burney

 

 

 

Title:

Vice President, General Counsel & Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

Notice Address:

 

 

 

 

3113 Woodcreek Drive

 

Downers Grove, DuPage County, Illinois 60515

 

Attention: Jon R. Burney

 

Facsimile: (630) 719 6183

 

 

FLORISTS’ TRANSWORLD DELIVERY, INC.

 

 

 

 

 

By:

/S/ JON R. BURNEY

 

 

 

Name:

Jon R. Burney

 

 

 

Title:

Vice President, General Counsel & Secretary

 

 

 

 

 

 

 

 

 

Notice Address:

 

 

 

 

3113 Woodcreek Drive

 

Downers Grove, DuPage County, Illinois 60515

 

Attention: Jon R. Burney

 

Facsimile: (630) 719 6183

 

XIV-S-3


--------------------------------------------------------------------------------




 

WELLS FARGO BANK, N.A., as Administrative
Agent, as Secured Party

 

 

 

 

 

By:

/s/ DAVID HEMENWAY

 

 

 

Name:

David Hemenway

 

 

 

Title:

Assistant Vice President

 

 

 

 

Notice Address:

 

 

 

201 Third Street, Eighth Floor, MAC A0187-081

 

San Francisco, California 94103

 

Attention:

 

Facsimile:

 

XIV-S-4


--------------------------------------------------------------------------------


SCHEDULE A
TO
SECURITY AGREEMENT

Name

 

Notice Address for each Grantor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

XIV-Schedule A-1


--------------------------------------------------------------------------------


SCHEDULE 1
TO
SECURITY AGREEMENT

Commercial Tort Claims

 

XIV-Schedule 1-1


--------------------------------------------------------------------------------


SCHEDULE 2
TO
SECURITY AGREEMENT

Filing Offices

Grantor

 

Filing Offices

 

 

 

 

 

 

 

 

 

 

 

 

 

 

XIV-Schedule 2-1


--------------------------------------------------------------------------------


SCHEDULE 3
TO
SECURITY AGREEMENT

Office Locations, Type and Jurisdiction of Organization

Name of
Grantor

 

Type of
Organization

 

Office Locations

 

Jurisdiction of
Organization

 

Organization
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

XIV-Schedule 3-1


--------------------------------------------------------------------------------


SCHEDULE 4
TO
SECURITY AGREEMENT

Locations of Equipment and Inventory

Name of Grantor

 

Locations of Equipment and Inventory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

XIV-Schedule 4-1


--------------------------------------------------------------------------------


SCHEDULE 5
TO
SECURITY AGREEMENT

[Reserved]

XIV-Schedule 5-1


--------------------------------------------------------------------------------


SCHEDULE 6
TO
SECURITY AGREEMENT

Equity Issuer

 

Class
of
Equity

 

Equity
Certificate Nos.

 

Par
Value

 

Amount of
Equity Interests

 

Percentage of
Outstanding
Equity Pledged

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

XIV-Schedule 6-1


--------------------------------------------------------------------------------


SCHEDULE 7
TO
SECURITY AGREEMENT

Debt Issuer

 

Amount of
Indebtedness

 

 

 

 

 

 

 

 

 

 

 

 

 

 

XIV-Schedule 7-1


--------------------------------------------------------------------------------


SCHEDULE 8
TO
SECURITY AGREEMENT

U.S. Trademarks:

Registered Owner

 

Trademark
Description

 

Registration
Number

 

Registration
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Foreign Trademarks:

Registered Owner

 

Trademark
Description

 

Registration
Number

 

Registration
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

XIV-Schedule 8-1


--------------------------------------------------------------------------------


SCHEDULE 9
TO
SECURITY AGREEMENT

U.S. Patents Issued:

Patent No.

 

Issue Date

 

Title

 

Inventor(s)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U.S. Patents Pending:

Date
Filed

 

Application
Number

 

Title

 

Inventor(s)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Foreign Patents Issued:

Country

 

Patent No.

 

Issue Date

 

Title

 

Inventor(s)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Foreign Patents Pending:

Country

 

Applicant’s
Name

 

Date
Filed

 

Application
Number

 

Title

 

Inventor(s)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

XIV-Schedule 9-1


--------------------------------------------------------------------------------


SCHEDULE 10
TO
SECURITY AGREEMENT

U.S. Copyright Registrations:

Title

 

Registration No.

 

Date of Issue

 

Registered Owner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Foreign Copyright Registrations:

Country

 

Title

 

Registration No.

 

Date of Issue

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pending U.S. Copyright Registration Applications:

Title

 

Appl. No.

 

Date of Application

 

Copyright Claimant

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pending Foreign Copyright Registration Applications:

Country

 

Title

 

Appl. No.

 

Date of Application

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

XIV-Schedule 10-1


--------------------------------------------------------------------------------


SCHEDULE 11
TO
SECURITY AGREEMENT

Deposit Accounts, Security Accounts, Commodity Accounts

Type of Account

 

Depository Bank or
Securities Intermediary

 

Address of Depository Bank
or Securities Intermediary

 

Account Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

XIV-Schedule 11-1


--------------------------------------------------------------------------------


SCHEDULE 12
TO
SECURITY AGREEMENT

Chattel Paper

XIV-Schedule 12-1


--------------------------------------------------------------------------------


SCHEDULE 13
TO
SECURITY AGREEMENT

Letter-of-Credit Rights

 

XIV-Schedule 13-1


--------------------------------------------------------------------------------


SCHEDULE 14
TO
SECURITY AGREEMENT

Documents

 

XIV-Schedule 14-1


--------------------------------------------------------------------------------


SCHEDULE 15
TO
SECURITY AGREEMENT

Assigned Agreements

 

XIV-Schedule 15-1


--------------------------------------------------------------------------------


EXHIBIT I TO
SECURITY AGREEMENT

[FORM OF GRANT OF TRADEMARK SECURITY INTEREST]

GRANT OF TRADEMARK SECURITY INTEREST

WHEREAS, [NAME OF GRANTOR], a                        corporation (“Grantor”),
owns and uses in its business, and will in the future adopt and so use, various
intangible assets, including the Trademark Collateral (as defined below); and

WHEREAS, FTD, Inc., a Delaware corporation (“Company”), has entered into a
Credit Agreement dated as of July 28, 2006 (said Credit Agreement, as it may
heretofore have been and as it may hereafter be further amended, restated,
supplemented or otherwise modified from time to time, being the “Credit
Agreement”), with the lenders named therein (collectively, together with their
respective successors and assigns party to the Credit Agreement from time to
time, the “Lenders”), Wells Fargo Bank, N.A., as Administrative Agent for the
Lenders (in such capacity, “Secured Party”), and the other agents listed therein
pursuant to which Lenders have made certain commitments, subject to the terms
and conditions set forth in the Credit Agreement, to extend certain credit
facilities to Company; and

WHEREAS, Company may from time to time enter, or may from time to time have
entered, into one or more swap agreements (collectively, the “Lender Swap
Agreements”) with one or more Persons that are Lenders or Affiliates of Lenders
at the time such Lender Swap Agreements are entered into (in such capacity,
collectively, “Swap Counterparties”); and

[Insert if Grantor is a Subsidiary:] [WHEREAS, Grantor has executed and
delivered that certain Subsidiary Guaranty dated as of July 28, 2006 (said
Subsidiary Guaranty, as it may heretofore have been and as it may hereafter be
further amended, restated, supplemented or otherwise modified from time to time,
being the “Guaranty”), in favor of Secured Party for the benefit of Lenders and
any Swap Counterparties, pursuant to which Grantor has guarantied the prompt
payment and performance when due of all obligations of Company under the Credit
Agreement and the other Loan Documents and all obligations of Company under the
Lender Swap Agreements, including, without limitation, the obligation of Company
to make payments thereunder in the event of early termination thereof; and]

WHEREAS, pursuant to the terms of a Security Agreement dated as of July 28, 2006
(said Security Agreement, as it may heretofore have been and as it may hereafter
be further amended, restated, supplemented or otherwise modified from time to
time, being the “Security Agreement”), among Grantor, Secured Party and the
other grantors named therein, Grantor has created in favor of Secured Party a
security interest in, and Secured Party  has become a secured creditor with
respect to, the Trademark Collateral;

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, subject to the terms and conditions of the
Security Agreement, to evidence further the security interest granted by Grantor
to Secured Party pursuant to the Security Agreement, Grantor hereby grants to
Secured Party a security interest in all of

XIV-I-1


--------------------------------------------------------------------------------




Grantor’s right, title and interest in and to the following, in each case
whether now or hereafter existing or in which Grantor now has or hereafter
acquires an interest and wherever the same may be located (the “Trademark
Collateral”):

(i)            all rights, title and interest (including rights acquired
pursuant to a license or otherwise) in and to all trademarks, service marks,
designs, logos, indicia, tradenames, trade dress, corporate names, company
names, business names, fictitious business names, trade styles and/or other
source and/or business identifiers and applications pertaining thereto, owned by
such Grantor, or hereafter adopted and used, in its business (including, without
limitation, the trademarks set forth on Schedule A annexed hereto)
(collectively, the “Trademarks”), all registrations that have been or may
hereafter be issued or applied for thereon in the United States and any state
thereof and in foreign countries (including, without limitation, the
registrations and applications set forth on Schedule A annexed hereto), all
common law and other rights (but in no event any of the obligations) in and to
the Trademarks in the United States and any state thereof and in foreign
countries, and all goodwill of such Grantor’s business symbolized by the
Trademarks and associated therewith; and

(ii)           all proceeds, products, rents and profits of or from any and all
of the foregoing Trademark Collateral and, to the extent not otherwise included,
all payments under insurance (whether or not Secured Party is the loss payee
thereof), or any indemnity, warranty or guaranty, payable by reason of loss or
damage to or otherwise with respect to any of the foregoing Trademark
Collateral.  For purposes of this Grant of Trademark Security Interest, the term
“proceeds” includes whatever is receivable or received when Trademark Collateral
or proceeds are sold, licensed, exchanged, collected or otherwise disposed of,
whether such disposition is voluntary or involuntary.

Notwithstanding anything herein to the contrary, in no event shall the Trademark
Collateral include, and Grantor shall not be deemed to have granted a security
interest in, any of such Grantor’s rights or interests in the Trademark
Collateral to the extent that such a grant would, under the terms of any
agreement related to the Trademark Collateral to which Grantor is a party
(including any license ) result in a breach of the terms of, or constitute a
default under, such agreement (other than to the extent that any such term would
be rendered ineffective pursuant to the UCC or any other applicable law
(including the Bankruptcy Code) or principles of equity); provided, that
immediately upon the ineffectiveness, lapse or termination of any such
provision, the Trademark Collateral shall include, and Grantor shall be deemed
to have granted a security interest in, all such rights and interests as if such
provision had never been in effect.

In the event that any asset of a Grantor is excluded from the Trademark
Collateral by virtue of the foregoing paragraph, Grantor agrees to use all
commercially reasonable efforts to obtain all requisite consents to enable such
Grantor to provide a security interest in such asset pursuant hereto as promptly
as practicable.

Grantor does hereby further acknowledge and affirm that the rights, obligations
and remedies of Secured Party with respect to the security interest in the
Trademark Collateral granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein.

XIV-I-2


--------------------------------------------------------------------------------




 

[The remainder of this page is intentionally left blank.]

XIV-I-3


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Grantor has caused this Grant of Trademark Security Interest
to be duly executed and delivered by its officer thereunto duly authorized as of
the      day of               ,           .

[NAME OF GRANTOR]

 

 



By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

XIV-I-4


--------------------------------------------------------------------------------


SCHEDULE A
TO
GRANT OF TRADEMARK SECURITY INTEREST

Owner

 

Trademark
Description

 

Registration/
Appl. Number

 

Registration/
Appl. Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

XIV-I-A-1


--------------------------------------------------------------------------------


EXHIBIT II TO
SECURITY AGREEMENT

[FORM OF GRANT OF PATENT SECURITY INTEREST]

GRANT OF PATENT SECURITY INTEREST

WHEREAS, [NAME OF GRANTOR], a                        corporation (“Grantor”),
owns and uses in its business, and will in the future adopt and so use, various
intangible assets, including the Patent Collateral (as defined below); and

WHEREAS, FTD, Inc., a Delaware corporation (“Company”), has entered into a
Credit Agreement dated as of July 28, 2006 (said Credit Agreement, as it may
heretofore have been and as it may hereafter be further amended, restated,
supplemented or otherwise modified from time to time, being the “Credit
Agreement”), with the lenders named therein (collectively, together with their
respective successors and assigns party to the Credit Agreement from time to
time, the “Lenders”), Wells Fargo Bank, N.A., as Administrative Agent for the
Lenders (in such capacity, “Secured Party”), and the other agents listed
therein, pursuant to which Lenders have made certain commitments, subject to the
terms and conditions set forth in the Credit Agreement, to extend certain credit
facilities to Company; and

WHEREAS, Company may from time to time enter, or may from time to time have
entered, into one or more swap agreements (collectively, the “Lender Swap
Agreements”) with one or more Persons that are Lenders or Affiliates of Lenders
at the time such Lender Swap Agreements are entered into (in such capacity,
collectively, “Swap Counterparties”); and

[Insert if Grantor is a Subsidiary:] [WHEREAS, Grantor has executed and
delivered that certain Subsidiary Guaranty dated as of July 28, 2006 (said
Subsidiary Guaranty, as it may heretofore have been and as it may hereafter be
further amended, restated, supplemented or otherwise modified from time to time,
being the “Guaranty”), in favor of Secured Party for the benefit of Lenders and
any Swap Counterparties, pursuant to which Grantor has guarantied the prompt
payment and performance when due of all obligations of Company under the Credit
Agreement and the other Loan Documents and all obligations of Company under the
Lender Swap Agreements, including, without limitation, the obligation of Company
to make payments thereunder in the event of early termination thereof; and]

WHEREAS, pursuant to the terms of a Security Agreement dated as of July 28, 2006
(said Security Agreement, as it may heretofore have been and as it may hereafter
be further amended, restated, supplemented or otherwise modified from time to
time, being the “Security Agreement”), among Grantor, Secured Party and the
other grantors named therein, Grantor created in favor of Secured Party a
security interest in, and Secured Party has become a secured creditor with
respect to, the Patent Collateral;

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, subject to the terms and conditions of the
Security Agreement, to evidence further the security interest granted by Grantor
to Secured Party pursuant to the Security Agreement, Grantor hereby grants to
Secured Party a security interest in all of

XIV-II-1


--------------------------------------------------------------------------------




Grantor’s right, title and interest in and to the following, in each case
whether now or hereafter existing or in which Grantor now has or hereafter
acquires an interest and wherever the same may be located (the “Patent
Collateral”):

(i)            all rights, title and interest (including rights acquired
pursuant to a license or otherwise) in and to all patents and patent
applications and rights and interests in patents and patent applications under
any domestic or foreign law that are presently, or in the future may be, owned
or held by such Grantor and all patents and patent applications and rights,
title and interests in patents and patent applications under any domestic or
foreign law that are presently, or in the future may be, owned by such Grantor
in whole or in part (including, without limitation, the patents and patent
applications set forth on Schedule A annexed hereto), all rights (but not
obligations) corresponding thereto to sue for past, present and future
infringements and all re-issues, divisions, continuations, renewals, extensions
and continuations-in-part thereof; and

(ii)           all proceeds, products, rents and profits of or from any and all
of the foregoing Patent Collateral and, to the extent not otherwise included,
all payments under insurance (whether or not Secured Party is the loss payee
thereof), or any indemnity, warranty or guaranty, payable by reason of loss or
damage to or otherwise with respect to any of the foregoing Patent Collateral. 
For purposes of this Grant of Patent Security Interest, the term “proceeds”
includes whatever is receivable or received when Patent Collateral or proceeds
are sold, licensed, exchanged, collected or otherwise disposed of, whether such
disposition is voluntary or involuntary.

Notwithstanding anything herein to the contrary, in no event shall the Patent
Collateral include, and Grantor shall not be deemed to have granted a security
interest in, any of such Grantor’s rights or interests in the Patent Collateral
to the extent that such a grant would, under the terms of any agreement related
to the Patent Collateral to which Grantor is a party (including any license )
result in a breach of the terms of, or constitute a default under, such
agreement (other than to the extent that any such term would be rendered
ineffective pursuant to the UCC or any other applicable law (including the
Bankruptcy Code) or principles of equity); provided, that immediately upon the
ineffectiveness, lapse or termination of any such provision, the Patent
Collateral shall include, and Grantor shall be deemed to have granted a security
interest in, all such rights and interests as if such provision had never been
in effect.

In the event that any asset of a Grantor is excluded from the Patent Collateral
by virtue of the foregoing paragraph, Grantor agrees to use all commercially
reasonable efforts to obtain all requisite consents to enable such Grantor to
provide a security interest in such asset pursuant hereto as promptly as
practicable.

Grantor does hereby further acknowledge and affirm that the rights, obligations
and remedies of Secured Party with respect to the security interest in the
Patent Collateral granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein.

[The remainder of this page intentionally left blank.]

XIV-II-2


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Grantor has caused this Grant of Patent Security Interest to
be duly executed and delivered by its officer thereunto duly authorized as of
the        day of                         ,           .

[NAME OF GRANTOR]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

XIV-II-3


--------------------------------------------------------------------------------


SCHEDULE A
TO
GRANT OF PATENT SECURITY INTEREST

Patents Issued:

Patent No.

 

Issue Date

 

Title

 

Inventor(s)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Patents Pending:

Applicant’s
Name

 

Date
Filed

 

Application
Number

 

Invention

 

Inventor(s)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

XIV-II-A-1


--------------------------------------------------------------------------------


EXHIBIT III TO
SECURITY AGREEMENT

[FORM OF GRANT OF COPYRIGHT SECURITY INTEREST]

GRANT OF COPYRIGHT SECURITY INTEREST

WHEREAS, [NAME OF GRANTOR], a                        corporation (“Grantor”),
owns and uses in its business, and will in the future adopt and so use, various
intangible assets, including the Copyright Collateral (as defined below); and

WHEREAS, FTD, Inc., a Delaware corporation (“Company”), has entered into a
Credit Agreement dated as of July 28, 2006 (said Credit Agreement, as it may
heretofore have been and as it may hereafter be further amended, restated,
supplemented or otherwise modified from time to time, being the “Credit
Agreement”), with the lenders named therein (collectively, together with their
respective successors and assigns party to the Credit Agreement from time to
time, the “Lenders”), Wells Fargo Bank, N.A., as Administrative Agent for the
Lenders (in such capacity, “Secured Party”), and the other agents listed therein
pursuant to which Lenders have made certain commitments, subject to the terms
and conditions set forth in the Credit Agreement, to extend certain credit
facilities to Company; and

WHEREAS, Company may from time to time enter, or may from time to time have
entered, into one or more swap agreements (collectively, the “Lender Swap
Agreements”) with one or more Persons that are Lenders or Affiliates of Lenders
at the time such Lender Swap Agreements are entered into (in such capacity,
collectively, “Swap Counterparties”); and

[Insert if Grantor is a Subsidiary:] [WHEREAS, Grantor has executed and
delivered that certain Subsidiary Guaranty dated as of July 28, 2006 (said
Subsidiary Guaranty, as it may heretofore have been and as it may hereafter be
further amended, restated, supplemented or otherwise modified from time to time,
being the “Guaranty”), in favor of Secured Party for the benefit of Lenders and
any Swap Counterparties, pursuant to which Grantor has guarantied the prompt
payment and performance when due of all obligations of Company under the Credit
Agreement and the other Loan Documents and all obligations of Company under the
Lender Swap Agreements, including, without limitation, the obligation of Company
to make payments thereunder in the event of early termination thereof; and]

WHEREAS, pursuant to the terms of a Security Agreement dated as of July 28, 2006
(said Security Agreement, as it may heretofore have been and as it may hereafter
be further amended, restated, supplemented or otherwise modified from time to
time, being the “Security Agreement”), among Grantor, Secured Party and the
other grantors named therein, Grantor created in favor of Secured Party a
security interest in, and Secured Party has become a secured creditor with
respect to, the Copyright Collateral;

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, subject to the terms and conditions of the
Security Agreement, to evidence further the security interest granted by Grantor
to Secured Party pursuant to the Security Agreement, Grantor hereby grants to
Secured Party a security interest in all of

XIV-III-1


--------------------------------------------------------------------------------




Grantor’s right, title and interest in and to the following, in each case
whether now or hereafter existing or in which Grantor now has or hereafter
acquires an interest and wherever the same may be located (the “Copyright
Collateral”):

(i)            all rights, title and interest (including rights acquired
pursuant to a license or otherwise) under copyright in various published and
unpublished works of authorship including, without limitation, computer
programs, computer data bases, other computer software layouts, trade dress,
drawings, designs, writings, and formulas (including, without limitation, the
works set forth on Schedule A annexed hereto, as the same may be amended
pursuant hereto from time to time) (collectively, the “Copyrights”), all
copyright registrations issued to Grantor and applications for copyright
registration that have been or may hereafter be issued or applied for thereon in
the United States and any state thereof and in foreign countries (including,
without limitation, the registrations set forth on Schedule A annexed hereto, as
the same may be amended pursuant hereto from time to time) (collectively, the
“Copyright Registrations”), all common law and other rights in and to the
Copyrights in the United States and any state thereof and in foreign countries
including all copyright licenses (but with respect to such copyright licenses,
only to the extent permitted by such licensing arrangements) (the “Copyright
Rights”), including, without limitation, each of the Copyrights, rights, titles
and interests in and to the Copyrights, all derivative works and other works
protectable by copyright, which are presently, or in the future may be, owned,
created (as a work for hire for the benefit of Grantor), authored (as a work for
hire for the benefit of Grantor), or acquired by Grantor, in whole or in part,
and all Copyright Rights with respect thereto and all Copyright Registrations
therefor, heretofore or hereafter granted or applied for, and all renewals and
extensions thereof, throughout the world, including all proceeds thereof (such
as, by way of example and not by limitation, license royalties and proceeds of
infringement suits), the right (but not the obligation) to renew and extend such
Copyright Registrations and Copyright Rights and to register works protectable
by copyright and the right (but not the obligation) to sue in the name of such
Grantor or in the name of Secured Party or Lenders for past, present and future
infringements of the Copyrights and Copyright Rights; and

(ii)           all proceeds, products, rents and profits of or from any and all
of the foregoing Copyright Collateral and, to the extent not otherwise included,
all payments under insurance (whether or not Secured Party is the loss payee
thereof), or any indemnity, warranty or guaranty, payable by reason of loss or
damage to or otherwise with respect to any of the foregoing Copyright
Collateral.  For purposes of this Grant of Copyright Security Interest, the term
“proceeds” includes whatever is receivable or received when Copyright Collateral
or proceeds are sold, licensed, exchanged, collected or otherwise disposed of,
whether such disposition is voluntary or involuntary.

Notwithstanding anything herein to the contrary, in no event shall the Copyright
Collateral include, and Grantor shall not be deemed to have granted a security
interest in, any of such Grantor’s rights or interests in the Copyright
Collateral to the extent that such a grant would, under the terms of any
agreement related to the Copyright Collateral to which Grantor is a party
(including any license ) result in a breach of the terms of, or constitute a
default under, such agreement (other than to the extent that any such term would
be rendered ineffective pursuant to the UCC or any other applicable law
(including the Bankruptcy Code) or principles

XIV-III-2


--------------------------------------------------------------------------------




of equity); provided, that immediately upon the ineffectiveness, lapse or
termination of any such provision, the Copyright Collateral shall include, and
Grantor shall be deemed to have granted a security interest in, all such rights
and interests as if such provision had never been in effect.

In the event that any asset of a Grantor is excluded from the Copyright
Collateral by virtue of the foregoing paragraph, Grantor agrees to use all
commercially reasonable efforts to obtain all requisite consents to enable such
Grantor to provide a security interest in such asset pursuant hereto as promptly
as practicable.

Grantor does hereby further acknowledge and affirm that the rights, obligations
and remedies of Secured Party with respect to the security interest in the
Copyright Collateral granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein.

XIV-III-3


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Grantor has caused this Grant of Copyright Security Interest
to be duly executed and delivered by its officer thereunto duly authorized as of
the        day of                       ,           .

[NAME OF GRANTOR]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

XIV-III-4


--------------------------------------------------------------------------------


SCHEDULE A
TO
GRANT OF COPYRIGHT SECURITY INTEREST

U.S. Copyright Registrations:

Title

 

Registration No.

 

Date of Issue

 

Registered Owner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Foreign Copyright Registrations:

Country

 

Title

 

Registration No.

 

Date of Issue

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pending U.S. Copyright Registration Applications:

Title

 

Appl. No.

 

Date of Application

 

Copyright Claimant

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pending Foreign Copyright Registration Applications:

Country

 

Title

 

Appl. No.

 

Date of Application

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

XIV-III-A-1


--------------------------------------------------------------------------------


EXHIBIT IV TO
SECURITY AGREEMENT

PLEDGE SUPPLEMENT

This Pledge Supplement, dated as of                                     , is
delivered pursuant to the Security Agreement, dated as of July 28, 2006, between
                                        , a                               
(“Grantor”), the other Grantors named therein, and Wells Fargo Bank, N.A., as
Secured Party (said Security Agreement, as it may heretofore have been and as it
may hereafter be further amended, restated, supplemented or otherwise modified
from time to time, being the “Security Agreement”).  Capitalized terms used
herein not otherwise defined herein shall have the meanings ascribed thereto in
the Security Agreement.

Grantor hereby agrees that the [Pledged Equity] [Pledged Debt] set forth on
Schedule A annexed hereto shall be deemed to be part of the [Pledged Equity]
[Pledged Debt] and shall become part of the Securities Collateral and shall
secure all Secured Obligations.

IN WITNESS WHEREOF, Grantor has caused this Pledge Supplement to be duly
executed and delivered by its duly authorized officer as of
                              .

[GRANTOR]

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

XIV-IV-1


--------------------------------------------------------------------------------


SCHEDULE A
TO
PLEDGE SUPPLEMENT

 

XIV-IV-A-1


--------------------------------------------------------------------------------


EXHIBIT V TO
SECURITY AGREEMENT

IP SUPPLEMENT

This IP SUPPLEMENT, dated as of               , is delivered pursuant to and
supplements (i) the Security Agreement, dated as of July 28, 2006 (said Security
Agreement, as it may heretofore have been and as it may hereafter be further
amended, restated, supplemented or otherwise modified from time to time, being
the “Security Agreement”), among [FTD, Inc.], [Insert Name of Grantor]
(“Grantor”), the other grantors named therein, and Wells Fargo Bank, N.A., as
Secured Party, and (ii) the [Grant of Trademark Security Interest] [Grant of
Patent Security Interest] [Grant of Copyright Security Interest] dated as of
                      ,            (the “Grant”) executed by Grantor. 
Capitalized terms used herein not otherwise defined herein shall have the
meanings ascribed thereto in the Grant.

Grantor grants to Secured Party a security interest in all of Grantor’s right,
title and interest in and to the [Trademark Collateral] [Patent Collateral]
[Copyright Collateral] set forth on Schedule A annexed hereto.  All such
[Trademark Collateral] [Patent Collateral] [Copyright Collateral] shall be
deemed to be part of the [Trademark Collateral] [Patent Collateral] [Copyright
Collateral] and shall be hereafter subject to each of the terms and conditions
of the Security Agreement and the Grant.

IN WITNESS WHEREOF, Grantor has caused this IP Supplement to be duly executed
and delivered by its duly authorized officer as of                             .

[GRANTOR]

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

XIV-V-1


--------------------------------------------------------------------------------


EXHIBIT VI TO
SECURITY AGREEMENT

[FORM OF COUNTERPART]

COUNTERPART (this “Counterpart”), dated as of               , is delivered
pursuant to Section 21 of the Security Agreement referred to below.  The
undersigned hereby agrees that this Counterpart may be attached to the Security
Agreement, dated as of July 28, 2006 (said Security Agreement, as it may
heretofore have been and as it may hereafter be further amended, restated,
supplemented or otherwise modified from time to time being the “Security
Agreement”; capitalized terms used herein not otherwise defined herein shall
have the meanings ascribed therein), among [FTD, Inc.], [Insert Name of Grantor]
(“Grantor”), the other Grantors named therein, and Wells Fargo Bank, N.A., as
Secured Party.  The undersigned by executing and delivering this Counterpart
hereby becomes a Grantor under the Security Agreement in accordance with Section
21 thereof and agrees to be bound by all of the terms thereof.  Without limiting
the generality of the foregoing, the undersigned hereby:

(i)            authorizes the Secured Party to add the information set forth on
the Schedules to this Agreement to the correlative Schedules attached to the
Security Agreement;(1)

(ii)           agrees that all Collateral of the undersigned, including the
items of property described on the Schedules hereto, shall become part of the
Collateral and shall secure all Secured Obligations; and

(iii)          makes the representations and warranties set forth in the
Security Agreement, as amended hereby, to the extent relating to the undersigned
as of the date hereof.

 

[NAME OF ADDITIONAL GRANTOR]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(1)                                  The Schedules to the Counterpart should
include copies of all Schedules that identify collateral to be granted by the
Additional Grantor.


--------------------------------------------------------------------------------